 



[FORM OF SERIES [A][B] SENIOR SECURED CONVERTIBLE NOTE]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 19(a)
HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”). PURSUANT TO
TREASURY REGULATION §1.1275-3(b)(1), JOLIE KAHN, A REPRESENTATIVE OF THE COMPANY
HEREOF WILL, BEGINNING TEN DAYS AFTER THE ISSUANCE DATE OF THIS NOTE, PROMPTLY
MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE INFORMATION DESCRIBED IN TREASURY
REGULATION §1.1275-3(b)(1)(i). JOLIE KAHN MAY BE REACHED AT TELEPHONE NUMBER
949-424-8005, EXT. 120.

 

Toughbuilt Industries, Inc.

 

Series [A][B] Senior Secured Convertible Note

 

Issuance Date: [●] 2019 (the “Issuance Date”) Original Principal Amount: U.S.
$[●]

 

FOR VALUE RECEIVED, Toughbuilt Industries, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of [BUYER] or its registered
assigns (“Holder”) the amount set forth above as the Original Principal Amount
(as reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date, on any
Installment Date with respect to the Installment Amount due on such Installment
Date (each as defined below), or upon acceleration, redemption or otherwise (in
each case in accordance with the terms hereof) and, if an Event of Default (as
defined below) has occurred and is continuing, to pay interest (“Interest”) on
any outstanding Principal at the applicable Default Rate (as defined below) from
the Issuance Date until the same becomes due and payable, whether upon the
Maturity Date, on any Installment Date with respect to the Installment Amount
due on such Installment Date, or upon acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof). This Series [A][
B] Senior Secured Convertible Note (including all Senior Secured Convertible
Notes issued in exchange, transfer or replacement hereof, this “Note”) is one of
an issue of Senior Secured Convertible Notes issued pursuant to the Securities
Purchase Agreement, dated as of August 19, 2019 (the “Subscription Date”), by
and among the Company and the investors (the “Buyers”) referred to therein, as
amended from time to time (collectively, the “Notes”, and such other Series A
Senior Convertible Notes and Series B Senior Secured Convertible Notes issued
pursuant to the Securities Purchase Agreement, collectively, the “Other Notes”).
Certain capitalized terms used herein are defined in Section 32.

 

 

 

 

1. PAYMENTS OF PRINCIPAL. On each Installment Date, the Company shall pay to the
Holder an amount equal to the Installment Amount due on such Installment Date in
accordance with Section 8. On the Maturity Date, the Company shall pay to the
Holder an amount in cash (excluding any amounts paid in shares of Common Stock
on the Maturity Date in accordance with Section 8) representing all outstanding
Principal, accrued and unpaid Interest t and accrued and unpaid Late Charges (as
defined in Section 25(c)) on such Principal, Interest. [INSERT IN SERIES B NOTES
ONLY:, except that any Restricted Principal hereunder shall be satisfied on the
Maturity Date (in lieu of a cash payment) by Maturity Netting (as defined in the
Investor Note)]. Other than as specifically permitted by this Note, the Company
may not prepay any portion of the outstanding Principal, accrued and unpaid
Interest or accrued and unpaid Late Charges on Principal and Interest, if any.
[INSERT IN SERIES A NOTES ONLY: Notwithstanding anything herein to the contrary,
with respect to any conversion or redemption hereunder, as applicable, the
Company shall convert or redeem, as applicable, First, all accrued and unpaid
Interest hereunder and under any other Series A Notes held by such Holder,
Second, all accrued and unpaid Late Charges on any Principal and Interest
hereunder and under any other Series A Notes held by such Holder, Third, all
other amounts (other than Principal) outstanding under any other Series A Notes
held by such Holder and, Fourth, all Principal outstanding hereunder and under
any other Series A Notes held by such Holder, in each case, allocated pro rata
among this Note and such other Series A Notes held by such Holder.]

 

[INSERT IN SERIES B NOTES ONLY:

 

(a) Securities Contract. The Company and the Holder hereby acknowledge and agree
that the Securities Purchase Agreement and the Note Purchase Agreement (as
defined in the Securities Purchase Agreement) each is a “securities contract” as
defined in 11 U.S.C. § 741 and that Holder shall have all rights in respect of
this Note, the Master Netting Agreement (as defined in the Securities Purchase
Agreement), the Investor Note, the Securities Purchase Agreement and the Note
Purchase Agreement as are set forth in 11 U.S.C. § 555 and 11 U.S.C. §
362(b)(6), including, without limitation, all rights of credit, deduction,
setoff, offset and/or netting (collectively, “Netting” or “Net”) as are
available under this Note, the Master Netting Agreement and the Investor Note
and all Netting provisions of this Note, the Investor Note and the Master
Netting Agreement, including without limitation the provisions set forth in
Section 7 of the Investor Note, are hereby incorporated in this Note and made a
part hereof as if such provisions were set forth herein.

 

2

 

 

(b) Investor Prepayments; No Share Issuance or Sales until Fully Paid. Upon the
consummation of any Investor Prepayment, the aggregate outstanding Restricted
Principal under this Note shall automatically become Unrestricted Principal
hereunder, on a dollar-for-dollar basis, in an amount equal to the aggregate
amount of cash paid in such Investor Prepayment. Notwithstanding anything herein
to the contrary, the shares of Common Stock issuable upon conversion of
Restricted Principal hereunder shall not be issued by the Company and may not be
sold by Holder until such portion of the Investor Note equivalent to the
Restricted Principal subject to such conversion (each, an “Investor Prepayment
Amount”) has been Fully Paid (as defined below) pursuant to an Investor
Prepayment or otherwise upon maturity of the Investor Note (to the Company or to
such other Persons as directed by the Company in writing) and such Restricted
Principal becomes Unrestricted Principal in accordance with the preceding
sentence. “Fully Paid” means, with respect to any applicable Investor
Prepayment, that the Holder shall have either (x) delivered evidence to the
Company that the Holder instructed its bank or other financial institution, with
respect to an account of the Holder (or an affiliate of the Holder) containing
at least an amount in cash equal to the applicable Investor Prepayment Amount,
to deliver such Investor Prepayment Amount from such account by wire transfer to
the Company in accordance with wire instructions set forth in the Flow of Funds
Letter (as defined in the Securities Purchase Agreement) (unless modified by the
Company prior to the date of such Investor Prepayment by delivery to the Holder
of new wire instructions, duly executed by an executive officer of the Company,
on letterhead of the Company), or (y) if the Company and the Holder have
accounts at the same bank or other financial institution, by an internal
“ledger” transfer by such financial institution of such Investor Prepayment
Amount, in each case, as evidenced by either an e-mail or other written or oral
confirmation by the applicable receiving financial institution that such
transfer has been instructed of such Investor Prepayment Amount.

 

(c) Prohibited Transfer or Severability Reduction. Upon any Prohibited Transfer
(as defined in the Investor Note) of, or Severability Event (as defined in the
Investor Note) under, the Investor Note, (x) the Investor Note shall be deemed
paid in full and shall be null and void, and (y) 75% of the remaining Restricted
Principal of this Note shall be automatically cancelled (with the remaining 25%
of the Restricted Principal of this Note automatically becoming Unrestricted
Principal hereunder).

 

(d) Investor Netting Right Reduction. Upon any exercise by the Holder of
Investor Netting Rights (as defined in the Investor Note), the Restricted
Principal hereunder shall automatically and simultaneously be reduced, on a
dollar-for-dollar basis, by such portion of the aggregate principal of the
Investor Note cancelled pursuant to such Investor Netting Rights (as defined in
the Investor Note).

 

(e) Single Integrated Transaction. The Company hereby acknowledges and agrees
that (i) the Holder shall be entitled to exercise the Investor Netting Rights
through any means permissible under applicable law, including without
limitation, Netting and (ii) the obligations of the Holder under the Investor
Note and the obligations of the Company under this Note arise in a single
integrated transaction and constitute related and interdependent obligations
within such transaction.

 

3

 

 

(f) Grant of Security Interest. The Company hereby grants and pledges to the
Holder a continuing security interest in the Investor Note of the Holder,
including any and all cash, proceeds, funds, credits, rights and other assets
therein or arising therefrom, from time to time, and any additions, dividends,
profits and interest in the foregoing and any replacements or substitutions
therefore (collectively, the “Collateral”) to secure prompt repayment of any and
all amounts outstanding hereunder from time to time and to secure prompt
performance by the Company of each of its covenants and duties under this Note.
Such security interest constitutes a valid, first priority security interest in
the Collateral, and will constitute a valid, first priority security interest in
later-acquired Collateral. Notwithstanding any filings undertaken related to the
Holder’s rights under the Nevada Uniform Commercial Code, the Holder’s Lien (as
defined in Section 14(c) below) on the Collateral shall remain in effect for so
long as any Restricted Principal remains outstanding.

 

(g) Order of Conversion and/or Redemption. Notwithstanding anything herein to
the contrary, with respect to any conversion or redemption hereunder, as
applicable, the Company shall convert or redeem, as applicable, First, all
accrued and unpaid Interest hereunder and under any other Series B Notes held by
such Holder, Second, all accrued and unpaid Late Charges on any Principal and
Interest hereunder and under any other Series B Notes held by such Holder,
Third, all other amounts outstanding (other than Principal) hereunder and under
any other Series B Notes held by such Holder and, Fourth, all Principal (other
than Restricted Principal) outstanding hereunder and under any other Series B
Notes held by such Holder, in each case, prior to any conversion or redemption,
as applicable, of any Restricted Principal hereunder, in each case, allocated
pro rata among this Note and such other Series B Notes held by such Holder.]

 

2. DEFAULT INTEREST; DEFAULT RATE. No Interest shall accrue hereunder unless and
until an Event of Default (as defined below) has occurred. From and after the
occurrence and during the continuance of any Event of Default, Interest shall
accrue hereunder at eighteen percent (18.0%) per annum (the “Default Rate”) and
shall be computed on the basis of a 360-day year and twelve 30-day months, shall
compound each calendar month and shall be payable in arrears on the first
Trading Day of each such calendar month in which Interest accrues hereunder
(each, an “Interest Date”). Accrued and unpaid Interest, if any, shall also be
payable by way of inclusion of such Interest in the Conversion Amount (as
defined below) on each Conversion Date (as defined below) in accordance with
Section 3(b)(i) or upon any redemption in accordance with Section 12 or any
required payment upon any Bankruptcy Event of Default (as defined in Section
4(a) below). In the event that such Event of Default is subsequently cured (and
no other Event of Default then exists (including, without limitation, for the
Company’s failure to pay such Interest at the Default Rate on the applicable
Interest Date)), Interest shall cease to accrue hereunder as of the calendar day
immediately following the date of such cure; provided that the Interest as
calculated and unpaid during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of such cure of such Event
of Default.

 

4

 



 

3. CONVERSION OF NOTES. At any time after the Issuance Date, this Note shall be
convertible into validly issued, fully paid and non-assessable shares of Common
Stock (as defined below), on the terms and conditions set forth in this Section
3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the transfer agent of the Company (the
“Transfer Agent”)) that may be payable with respect to the issuance and delivery
of Common Stock upon conversion of any Conversion Amount.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i) “Conversion Amount” means the sum of (w) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, (x) all accrued and unpaid Interest with respect to such portion of
the Principal amount and (y) accrued and unpaid Late Charges with respect to
such portion of such Principal and such Interest, if any.

 

(ii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $1.00, subject to adjustment as provided herein.

 

5

 



 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall deliver (whether via
facsimile, electronic mail or otherwise), for receipt on or prior to 11:59 p.m.,
New York time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company. If
required by Section 3(c)(iii), within two (2) Trading Days following a
conversion of this Note as aforesaid, the Holder shall surrender this Note to a
nationally recognized overnight delivery service for delivery to the Company (or
an indemnification undertaking with respect to this Note in the case of its
loss, theft or destruction as contemplated by Section 19(b)). On the date of
receipt of a Conversion Notice, the Company shall transmit by facsimile or
electronic mail an acknowledgment of confirmation and representation as to
whether such shares of Common Stock may then be resold pursuant to Rule 144 or
an effective and available registration statement, in the form attached hereto
as Exhibit II, of receipt of such Conversion Notice to the Holder and the
Transfer Agent which confirmation shall constitute an instruction to the
Transfer Agent to process such Conversion Notice in accordance with the terms
herein. On or before the second (2nd) Trading Day following the date on which
the Company has received a Conversion Notice (or such earlier date as required
pursuant to the 1934 Act or other applicable law, rule or regulation for the
settlement of a trade initiated on the applicable Conversion Date of such shares
of Common Stock issuable pursuant to such Conversion Notice) (the “Share
Delivery Deadline”), the Company shall (1) provided that the Transfer Agent is
participating in The Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled pursuant to such conversion to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, upon the
request of the Holder, issue and deliver (via reputable overnight courier) to
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder or its designee, for the number of shares of Common Stock
to which the Holder shall be entitled pursuant to such conversion. If this Note
is physically surrendered for conversion pursuant to Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than two (2) Business Days after receipt of this Note and
at its own expense, issue and deliver to the Holder (or its designee) a new Note
(in accordance with Section 19(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.
In the event of a partial conversion of this Note pursuant hereto, [INSERT IN
SERIES B NOTES ONLY: (x)] the Principal amount converted shall be deducted from
the Installment Amount(s) relating to the Installment Date(s) as set forth in
the applicable Conversion Notice [INSERT IN SERIES B NOTES ONLY: and (y) the
amount of Restricted Principal converted, if any, shall be set forth in the
applicable Conversion Notice]. Notwithstanding anything to the contrary
contained in this Note or the Registration Rights Agreement, after the effective
date of the Registration Statement (as defined in the Registration Rights
Agreement) and prior to the Holder’s receipt of the notice of a Grace Period (as
defined in the Registration Rights Agreement), the Company shall cause the
Transfer Agent to deliver unlegended shares of Common Stock to the Holder (or
its designee) in connection with any sale of Registrable Securities (as defined
in the Registration Rights Agreement) with respect to which the Holder has
entered into a contract for sale, and delivered a copy of the prospectus
included as part of the particular Registration Statement to the extent
applicable, and for which the Holder has not yet settled.

 

6

 

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, on or prior to the applicable Share Delivery Deadline,
either (I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, to issue and deliver to the Holder (or its
designee) a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit the balance account of the
Holder or the Holder’s designee with DTC for such number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion of this Note
(as the case may be) or (II) if the Registration Statement covering the resale
of the shares of Common Stock that are the subject of the Conversion Notice (the
“Unavailable Conversion Shares”) is not available for the resale of such
Unavailable Conversion Shares and the Company fails to promptly, but in no event
later than as required pursuant to the Registration Rights Agreement (x) so
notify the Holder and (y) deliver the shares of Common Stock electronically
without any restrictive legend by crediting such aggregate number of shares of
Common Stock to which the Holder is entitled pursuant to such conversion to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal At Custodian system (the event described in the immediately
foregoing clause (II) is hereinafter referred as a “Notice Failure” and together
with the event described in clause (I) above, a “Conversion Failure”), then, in
addition to all other remedies available to the Holder, (1) the Company shall
pay in cash to the Holder on each day after such Share Delivery Deadline that
the issuance of such shares of Common Stock is not timely effected an amount
equal to 2% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Holder on or prior to the Share Delivery Deadline and to
which the Holder is entitled, multiplied by (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the applicable Conversion Date and ending on the applicable
Share Delivery Deadline and (2) the Holder, upon written notice to the Company,
may void its Conversion Notice with respect to, and retain or have returned (as
the case may be) any portion of this Note that has not been converted pursuant
to such Conversion Notice, provided that the voiding of a Conversion Notice
shall not affect the Company’s obligations to make any payments which have
accrued prior to the date of such notice pursuant to this Section 3(c)(ii) or
otherwise. In addition to the foregoing, if on or prior to the Share Delivery
Deadline either (A) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, the Company shall fail to issue and
deliver to the Holder (or its designee) a certificate and register such shares
of Common Stock on the Company’s share register or, if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, the
Transfer Agent shall fail to credit the balance account of the Holder or the
Holder’s designee with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion hereunder or pursuant to the
Company’s obligation pursuant to clause (II) below or (B) a Notice Failure
occurs, and if on or after such Share Delivery Deadline the Holder purchases (in
an open market transaction or otherwise) shares of Common Stock corresponding to
all or any portion of the number of shares of Common Stock issuable upon such
conversion that the Holder is entitled to receive from the Company and has not
received from the Company in connection with such Conversion Failure or Notice
Failure, as applicable (a “Buy-In”), then, in addition to all other remedies
available to the Holder, the Company shall, within two (2) Business Days after
receipt of the Holder’s request and in the Holder’s discretion, either: (I) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including, without limitation, by any
other Person in respect, or on behalf, of the Holder) (the “Buy-In Price”), at
which point the Company’s obligation to so issue and deliver such certificate
(and to issue such shares of Common Stock) or credit the balance account of such
Holder or such Holder’s designee, as applicable, with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) (and to issue such shares of Common
Stock) shall terminate, or (II) promptly honor its obligation to so issue and
deliver to the Holder a certificate or certificates representing such shares of
Common Stock or credit the balance account of such Holder or such Holder’s
designee, as applicable, with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (x) such number of shares of Common Stock
multiplied by (y) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (II) (the “Buy-In Payment Amount”). Nothing shall limit the Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity, including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) upon the conversion of this Note as required
pursuant to the terms hereof.

 

7

 

 

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes [INSERT IN SERIES B NOTES ONLY:
and Restricted Principal] held by such holders (the “Registered Notes”). The
entries in the Register shall be conclusive and binding for all purposes absent
manifest error. The Company and the holders of the Notes shall treat each Person
whose name is recorded in the Register as the owner of a Note for all purposes
(including, without limitation, the right to receive payments of Principal and
Interest hereunder) notwithstanding notice to the contrary. A Registered Note
may be assigned, transferred or sold in whole or in part only by registration of
such assignment or sale on the Register. Upon its receipt of a written request
to assign, transfer or sell all or part of any Registered Note by the holder
thereof, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 19, provided that if
the Company does not so record an assignment, transfer or sale (as the case may
be) of all or part of any Registered Note within two (2) Business Days of such a
request, then the Register shall be automatically deemed updated to reflect such
assignment, transfer or sale (as the case may be). Notwithstanding anything to
the contrary set forth in this Section 3, following conversion of any portion of
this Note in accordance with the terms hereof, the Holder shall not be required
to physically surrender this Note to the Company unless (A) the full Conversion
Amount represented by this Note is being converted (in which event this Note
shall be delivered to the Company following conversion thereof as contemplated
by Section 3(c)(i)) or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges
converted and/or paid (as the case may be) [INSERT IN SERIES B NOTES ONLY: or
Restricted Principal becoming unrestricted] and the dates of such conversions
[INSERT IN SERIES B NOTES ONLY:, Investor Prepayments] and/or payments (as the
case may be) or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion. If the Company does not update the Register to record such
Principal, Interest and Late Charges converted and/or paid (as the case may be)
[INSERT IN SERIES B NOTES ONLY: or Restricted Principal becoming unrestricted]
and the dates of such conversions, [INSERT IN SERIES B NOTES ONLY: Investor
Prepayment] and/or payments (as the case may be) within two (2) Business Days of
such occurrence, then the Register shall be automatically deemed updated to
reflect such occurrence.

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 24.

 

8

 



 

(d) Limitations on Conversions.

 

(i) Beneficial Ownership. The Company shall not effect the conversion of any
portion of this Note, and the Holder shall not have the right to convert any
portion of this Note pursuant to the terms and conditions of this Note and any
such conversion shall be null and void and treated as if never made, to the
extent that after giving effect to such conversion, the Holder together with the
other Attribution Parties collectively would beneficially own in excess of 4.99%
(the “Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by the Holder
and the other Attribution Parties shall include the number of shares of Common
Stock held by the Holder and all other Attribution Parties plus the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (A) conversion of the remaining,
nonconverted portion of this Note beneficially owned by the Holder or any of the
other Attribution Parties and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 3(d)(i). For purposes of this Section 3(d)(i), beneficial ownership
shall be calculated in accordance with Section 13(d) of the 1934 Act. For
purposes of determining the number of outstanding shares of Common Stock the
Holder may acquire upon the conversion of this Note without exceeding the
Maximum Percentage, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public
filing with the SEC, as the case may be, (y) a more recent public announcement
by the Company or (z) any other written notice by the Company or the Transfer
Agent, if any, setting forth the number of shares of Common Stock outstanding
(the “Reported Outstanding Share Number”). If the Company receives a Conversion
Notice from the Holder at a time when the actual number of outstanding shares of
Common Stock is less than the Reported Outstanding Share Number, the Company
shall notify the Holder in writing of the number of shares of Common Stock then
outstanding and, to the extent that such Conversion Notice would otherwise cause
the Holder’s beneficial ownership, as determined pursuant to this Section
3(d)(i), to exceed the Maximum Percentage, the Holder must notify the Company of
a reduced number of shares of Common Stock to be purchased pursuant to such
Conversion Notice. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon conversion of this Note results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act), the number of shares so
issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of Notes that is not an Attribution Party of the Holder. For
purposes of clarity, the shares of Common Stock issuable pursuant to the terms
of this Note in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to convert
this Note pursuant to this paragraph shall have any effect on the applicability
of the provisions of this paragraph with respect to any subsequent determination
of convertibility. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d)(i) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note.

 

9

 

 

(ii) Principal Market Regulation. The Company shall not issue any shares of
Common Stock upon conversion of this Note or otherwise pursuant to the terms of
this Note (taken together with the issuance of such shares upon the exercise of
the Warrants) if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
conversion of the Notes or otherwise pursuant to the terms of this Note or the
Warrants (as the case may be) without breaching the Company’s obligations under
the rules or regulations of the Principal Market (the number of shares which may
be issued without violating such rules and regulations, including rules related
to the aggregate of offerings under NASDAQ Listing Rule 5635(d), the “Exchange
Cap”), except that such limitation shall not apply in the event that the Company
(A) obtains the approval of its stockholders as required by the applicable rules
of the Principal Market for issuances of shares of Common Stock in excess of
such amount or (B) obtains a written opinion from counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
the Holder. Until such approval or such written opinion is obtained, no Buyer
shall be issued in the aggregate, upon conversion or exercise (as the case may
be) of any Notes or any of the Warrants or otherwise pursuant to the terms of
the Notes or the Warrants, shares of Common Stock in an amount greater than the
product of (i) the Exchange Cap as of the Issuance Date multiplied by (ii) the
quotient of (1) the original principal amount of Notes issued to such Buyer
pursuant to the Securities Purchase Agreement on the Closing Date (as defined in
the Securities Purchase Agreement) divided by (2) the aggregate original
principal amount of all Notes issued to the Buyers pursuant to the Securities
Purchase Agreement on the Closing Date (with respect to each Buyer, the
“Exchange Cap Allocation”). In the event that any Buyer shall sell or otherwise
transfer any of such Buyer’s Notes, the transferee shall be allocated a pro rata
portion of such Buyer’s Exchange Cap Allocation with respect to such portion of
such Notes so transferred, and the restrictions of the prior sentence shall
apply to such transferee with respect to the portion of the Exchange Cap
Allocation so allocated to such transferee. Upon conversion and exercise in full
of a holder’s Notes and Warrants, the difference (if any) between such holder’s
Exchange Cap Allocation and the number of shares of Common Stock actually issued
to such holder upon such holder’s conversion in full of such Notes and such
holder’s exercise in full of such Warrants shall be allocated, to the respective
Exchange Cap Allocations of the remaining holders of Notes and related Warrants
on a pro rata basis in proportion to the shares of Common Stock underlying the
Notes and related Warrants then held by each such holder of Notes and related
Warrants. At any time after the Stockholder Meeting Deadline (as defined in the
Securities Purchase Agreement), in the event that the Company is prohibited from
issuing shares of Common Stock pursuant to this Section 3(d)(ii) (the “Exchange
Cap Shares”), the Company shall pay cash in exchange for the cancellation of
such portion of this Note convertible into such Exchange Cap Shares at a price
equal to the sum of (i) the product of (x) such number of Exchange Cap Shares
and (y) the greatest Closing Sale Price of the Common Stock on any Trading Day
during the period commencing on the date the Holder delivers the applicable
Conversion Notice with respect to such Exchange Cap Shares to the Company and
ending on the date of such issuance and payment under this Section 3(d)(ii) and
(ii) to the extent of any Buy-In related thereto, any Buy-In Payment Amount, any
brokerage commissions and other out-of-pocket expenses, if any, of the Holder
incurred in connection therewith (collectively, the “Exchange Cap Share
Cancellation Amount”).

 

10

 

 

(e) Right of Alternate Conversion Upon an Event of Default.

 

(i) General. Subject to Section 3(d), at any time during an Event of Default
Redemption Right Period (regardless of whether such Event of Default has been
cured or if the Holder has delivered an Event of Default Redemption Notice to
the Company), the Holder may, at the Holder’s option, convert (each, an
“Alternate Conversion”, and the date of such Alternate Conversion, each, an
“Alternate Conversion Date”) all, or any part of, this Note into shares of
Common Stock (such portion of this Note subject to such Alternate Conversion,
the “Alternate Conversion Amount”) at the Alternate Conversion Price.

 

(ii) Mechanics of Alternate Conversion. On any Alternate Conversion Date, the
Holder may voluntarily convert any Alternate Conversion Amount pursuant to
Section 3(c) (with “Alternate Conversion Price” replacing “Conversion Price” for
all purposes hereunder with respect to such Alternate Conversion and with
“Redemption Premium of the Conversion Amount” replacing “Conversion Amount” in
clause (x) of the definition of Conversion Rate above with respect to such
Alternate Conversion) by designating in the Conversion Notice delivered pursuant
to this Section 3(e) of this Note that the Holder is electing to use the
Alternate Conversion Price for such conversion; provided that in the event of
the Conversion Floor Price Condition, on the applicable Alternate Conversion
Date the Company shall also deliver to the Holder the applicable Alternate
Conversion Floor Amount. Notwithstanding anything to the contrary in this
Section 3(e), but subject to Section 3(d), until the Company delivers shares of
Common Stock representing the applicable Alternate Conversion Amount to the
Holder, such Alternate Conversion Amount may be converted by the Holder into
shares of Common Stock pursuant to Section 3(c) without regard to this Section
3(e).

 

4. RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default” and each of the events in clauses (ix), (x) and (xi) shall constitute a
“Bankruptcy Event of Default”:

 

(i) the failure of the applicable Registration Statement (as defined in the
Registration Rights Agreement) to be filed with the SEC on or prior to the date
that is five (5) days after the applicable Filing Deadline (as defined in the
Registration Rights Agreement) or the failure of the applicable Registration
Statement to be declared effective by the SEC on or prior to the date that is
five (5) days after the applicable Effectiveness Deadline (as defined in the
Registration Rights Agreement);

 

11

 

 

(ii) while the applicable Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or such
Registration Statement (or the prospectus contained therein) is unavailable to
any holder of Registrable Securities (as defined in the Registration Rights
Agreement) for sale of all of such holder’s Registrable Securities in accordance
with the terms of the Registration Rights Agreement, and such lapse or
unavailability continues for a period of five (5) consecutive days or for more
than an aggregate of ten (10) days in any 365-day period (excluding days during
an Allowable Grace Period (as defined in the Registration Rights Agreement));

 

(iii) the suspension from trading or the failure of the Common Stock to be
trading or listed (as applicable) on an Eligible Market for a period of five (5)
consecutive Trading Days;

 

(iv) the Company’s (A) failure to cure a Conversion Failure or a Delivery
Failure (as defined in the Warrants) by delivery of the required number of
shares of Common Stock within five (5) Trading Days after the applicable
Conversion Date or exercise date (as the case may be) or (B) notice, written or
oral, to any holder of the Notes or Warrants, including, without limitation, by
way of public announcement or through any of its agents, at any time, of its
intention not to comply, as required, with a request for conversion of any Notes
into shares of Common Stock that is requested in accordance with the provisions
of the Notes, other than pursuant to Section 3(d), or a request for exercise of
any Warrants for shares of Common Stock in accordance with the provisions of the
Warrants;

 

(v) except to the extent the Company is in compliance with Section 11(b) below,
at any time following the tenth (10th) consecutive day that the Holder’s
Authorized Share Allocation (as defined in Section 11(a) below) is less than (A)
the number of shares of Common Stock that the Holder would be entitled to
receive upon a conversion of the full Conversion Amount of this Note (without
regard to any limitations on conversion set forth in Section 3(d) or otherwise),
and (B) the number of shares of Common Stock that the Holder would be entitled
to receive upon exercise in full of the Holder’s Warrants (without regard to any
limitations on exercise set forth in the Warrants);

 

(vi) the Company’s or any Subsidiary’s failure to pay to the Holder any amount
of Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s or any Subsidiary’s failure
to pay any redemption payments or amounts hereunder) or any other Transaction
Document (as defined in the Securities Purchase Agreement) or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby, solely to extent such
failure remains uncured for a period of at least one (1) Trading Day;

 

12

 

 

(vii) the Company fails to remove any restrictive legend on any certificate or
any shares of Common Stock issued to the Holder upon conversion or exercise (as
the case may be) of any Securities (as defined in the Securities Purchase
Agreement) acquired by the Holder under the Securities Purchase Agreement
(including this Note) as and when required by such Securities or the Securities
Purchase Agreement, unless otherwise then prohibited by applicable federal
securities laws, and any such failure remains uncured for at least five (5)
days;

 

(viii) the occurrence of any default under, redemption of or acceleration prior
to maturity of at least an aggregate of $150,000 of Indebtedness (as defined in
the Securities Purchase Agreement) of the Company or any of its Subsidiaries,
other than with respect to any Other Notes;

 

(ix) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;

 

(x) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated as bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;

 

(xi) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

 

13

 

 

(xii) a final judgment or judgments for the payment of money aggregating in
excess of $150,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged, settled or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $150,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty (30)
days of the issuance of such judgment;

 

(xiii) the Company and/or any Subsidiary, individually or in the aggregate,
either (i) fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $150,000 due to any third
party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $150,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) suffer
to exist any other circumstance or event that would, with or without the passage
of time or the giving of notice, result in a default or event of default under
any agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate;

 

(xiv) other than as specifically set forth in another clause of this Section
4(a), the Company or any Subsidiary breaches any representation or warranty in
any material respect (other than the representations or warranties subject to
material adverse effect on materiality limitation, which may not be breached in
any respect) or any covenant or other term or condition of any Transaction
Document, except, in the case of a breach of a covenant or other term or
condition that is curable, only if such breach remains uncured for a period of
two (2) consecutive Trading Days;

 

14

 

 

(xv) a false or inaccurate certification (including a false or inaccurate deemed
certification) by the Company that either (A) the Equity Conditions are
satisfied, (B) there has been no Equity Conditions Failure, or (C) as to whether
any Event of Default has occurred;

 

(xvi) if Michael Panosian ceases to be the chief executive officer of the
Company or Jolie Kahn ceases to be an officer of the Company and a qualified
replacement, acceptable to the Holder, in its sole discretion, is not appointed
in either case within fifteen (15) Business Days;

 

(xvii) any breach or failure in any respect by the Company or any Subsidiary to
comply with any provision of Section 14 of this Note;

 

(xviii) any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs;

 

(xix) any provision of any Transaction Document (including, without limitation,
the Security Documents and the Guaranties) shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against the parties thereto, or the validity or enforceability
thereof shall be contested by any party thereto, or a proceeding shall be
commenced by the Company or any Subsidiary or any governmental authority having
jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or the Company or any Subsidiary shall deny in writing
that it has any liability or obligation purported to be created under any
Transaction Document (including, without limitation, the Security Documents and
the Guaranties);

 

(xx) this Note and/or any Security Document shall for any reason fail or cease
to create a separate valid and perfected and, except to the extent permitted by
the terms hereof or thereof, first priority Lien (as defined in the Securities
Purchase Agreement) on the Collateral (as defined herein and as defined in the
Security Documents) in favor of the Holder or any material provision of this
Note and/or any Security Document shall at any time for any reason cease to be
valid and binding on or enforceable against the Company or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by the Company or any governmental authority having
jurisdiction over the Company, seeking to establish the invalidity or
unenforceability thereof; or

 

(xxi) any material damage to, or loss, theft or destruction of, any Collateral
(as defined herein and as defined in the Security Documents), whether or not
insured, or any strike, lockout, labor dispute, embargo, condemnation, act of
God or public enemy, or other casualty which causes, for more than fifteen (15)
consecutive days, the cessation or substantial curtailment of revenue producing
activities at any facility of the Company or any Subsidiary, if any such event
or circumstance could have a Material Adverse Effect; or

 

(xxii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

 

15

 

 

(b) Notice of an Event of Default: Event of Default Redemption Right. Upon the
occurrence of an Event of Default with respect to this Note or any Other Note,
the Company shall within one (1) Business Day deliver written notice thereof via
facsimile or electronic mail and overnight courier (with next day delivery
specified) (an “Event of Default Notice”) to the Holder. At any time after the
earlier of the Holder’s receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default (such earlier date, the “Event of Default
Right Commencement Date”) and ending (such ending date, the “Event of Default
Right Expiration Date”, and each such period, an “Event of Default Redemption
Right Period”) on the sixtieth (60th) Trading Day after the later of (x) the
date such Event of Default is cured and (y) the Holder’s receipt of an Event of
Default Notice that includes (I) a reasonable description of the applicable
Event of Default, (II) a certification as to whether, in the opinion of the
Company, such Event of Default is capable of being cured and, if applicable, a
reasonable description of any existing plans of the Company to cure such Event
of Default and (III) a certification as to the date the Event of Default
occurred and, if cured on or prior to the date of such Event of Default Notice,
the applicable Event of Default Right Expiration Date, the Holder may require
the Company to redeem (regardless of whether such Event of Default has been
cured on or prior to the Event of Default Right Expiration Date) all or any
portion of this Note by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Company, which Event of Default Redemption Notice
shall indicate the portion of this Note the Holder is electing to redeem. Each
portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company at a price equal to the greater of
(i) the product of (A) the Conversion Amount to be redeemed multiplied by (B)
the Redemption Premium and (ii) the product of (X) the Conversion Rate with
respect to the Conversion Amount in effect at such time as the Holder delivers
an Event of Default Redemption Notice multiplied by (Y) the product of (1) the
Redemption Premium multiplied by (2) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date
immediately preceding such Event of Default and ending on the date the Company
makes the entire payment required to be made under this Section 4(b) (the “Event
of Default Redemption Price”). [INSERT IN SERIES B NOTES ONLY (except, solely if
any Restricted Principal is included in such Conversion Amount subject to
redemption pursuant to the applicable Event of Default Notice (such amount of
Restricted Principal, the “Eligible Event of Default Restricted Principal”) and
the Holder elects to effect Event of Default Netting (as defined in the Investor
Note) pursuant to the terms of the Investor Note, such Event of Default
Redemption Price shall be reduced, on a dollar-for-dollar basis, by such portion
of the Eligible Event of Default Restricted Principal subject to such Event of
Default Netting (such amount of Eligible Event of Default Restricted Principal,
the “Event of Default Restricted Principal Amount”) and such Event of Default
Restricted Principal Amount shall be satisfied on such Redemption Date by Event
of Default Netting (as defined in the Investor Note) (solely if the applicable
Event of Default does not include a Bankruptcy Event of Default) or
automatically satisfied on such Redemption Date by Event of Default Bankruptcy
Netting (as defined in the Investor Note) (solely if the applicable Event of
Default includes a Bankruptcy Event of Default), as applicable, with respect
thereto)]. Redemptions required by this Section 4(b) shall be made in accordance
with the provisions of Section 12. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
3(e), but subject to Section 3(d), until the Event of Default Redemption Price
(together with any Late Charges thereon) is satisfied in full, the Conversion
Amount submitted for redemption under this Section 4(b) (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to the terms of this Note. In the event of a partial
redemption of this Note pursuant hereto, [INSERT IN SERIES B NOTE ONLY: (x)] the
Principal amount redeemed shall be deducted from the Installment Amount(s)
relating to the applicable Installment Date(s) as set forth in the Event of
Default Redemption Notice [INSERT IN SERIES B NOTE ONLY: and (y) the amount of
Restricted Principal redeemed, if any, shall be set forth in the applicable
Event of Default Redemption Notice]. In the event of the Company’s redemption of
any portion of this Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 4(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty. Any redemption upon an Event of Default shall
not constitute an election of remedies by the Holder, and all other rights and
remedies of the Holder shall be preserved.

 

16

 

 

(c) Mandatory Redemption upon Bankruptcy Event of Default. Notwithstanding
anything to the contrary herein, and notwithstanding any conversion that is then
required or in process, upon any Bankruptcy Event of Default, whether occurring
prior to or following the Maturity Date, the Company shall immediately pay to
the Holder an amount in cash representing (i) all outstanding Principal, accrued
and unpaid Interest and accrued and unpaid Late Charges on such Principal and
Interest, multiplied by (ii) the Redemption Premium, in addition to any and all
other amounts due hereunder, without the requirement for any notice or demand or
other action by the Holder or any other person or entity, [INSERT IN SERIES B
NOTES ONLY:, except that any Restricted Principal then outstanding hereunder
shall be satisfied through Bankruptcy Event of Default Netting (as defined in
the Investor Note) (in lieu of such cash payment hereunder)]; provided that the
Holder may, in its sole discretion, waive such right to receive payment upon a
Bankruptcy Event of Default, in whole or in part, and any such waiver shall not
affect any other rights of the Holder hereunder, including any other rights in
respect of such Bankruptcy Event of Default, any right to conversion, and any
right to payment of the Event of Default Redemption Price or any other
Redemption Price, as applicable.

 

5. RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder prior to such Fundamental Transaction, including agreements to deliver to
each holder of Notes in exchange for such Notes a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Notes, including, without limitation, having a principal amount
and default rate equal to the principal amounts then outstanding and the default
rates of the Notes [INSERT IN SERIES B NOTES ONLY: and, if applicable, a
restricted principal equal in amount to the Restricted Principal then
outstanding hereunder], respectively, held by such holder, having similar
conversion rights as the Notes and having similar ranking and security to the
Notes, and satisfactory to the Holder and (ii) the Successor Entity (including
its Parent Entity) is a publicly traded corporation whose common stock is quoted
on or listed for trading on an Eligible Market. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. Upon consummation of a Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of such
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Sections 6 and 16, which shall continue to be receivable thereafter))
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the publicly traded common stock (or
their equivalent) of the Successor Entity (including its Parent Entity) which
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Note been converted immediately prior to such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 5(a) to permit
the Fundamental Transaction without the assumption of this Note. The provisions
of this Section 5 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion of this Note.

 

17

 

 

(b) Notice of a Change of Control; Redemption Right. No sooner than twenty (20)
Trading Days nor later than ten (10) Trading Days prior to the consummation of a
Change of Control (the “Change of Control Date”), but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile or electronic mail and overnight courier to the Holder (a
“Change of Control Notice”). At any time during the period beginning after the
Holder’s receipt of a Change of Control Notice or the Holder becoming aware of a
Change of Control if a Change of Control Notice is not delivered to the Holder
in accordance with the immediately preceding sentence (as applicable) and ending
on the later of twenty (20) Trading Days after (A) consummation of such Change
of Control or (B) the date of receipt of such Change of Control Notice, the
Holder may require the Company to redeem all or any portion of this Note by
delivering written notice thereof (“Change of Control Redemption Notice”) to the
Company, which Change of Control Redemption Notice shall indicate the Conversion
Amount the Holder is electing to redeem. The portion of this Note subject to
redemption pursuant to this Section 5(b) shall be redeemed by the Company in
cash at a price equal to the greatest of (i) the product of (w) the Change of
Control Redemption Premium multiplied by (y) the Conversion Amount being
redeemed, (ii) the product of (x) the Change of Control Redemption Premium
multiplied by (y) the product of (A) the Conversion Amount being redeemed
multiplied by (B) the quotient determined by dividing (I) the greatest Closing
Sale Price of the shares of Common Stock during the period beginning on the date
immediately preceding the earlier to occur of (1) the consummation of the
applicable Change of Control and (2) the public announcement of such Change of
Control and ending on the date the Holder delivers the Change of Control
Redemption Notice by (II) the Conversion Price then in effect and (iii) the
product of (y) the Change of Control Redemption Premium multiplied by (z) the
product of (A) the Conversion Amount being redeemed multiplied by (B) the
quotient of (I) the aggregate cash consideration and the aggregate cash value of
any non-cash consideration per share of Common Stock to be paid to the holders
of the shares of Common Stock upon consummation of such Change of Control (any
such non-cash consideration constituting publicly-traded securities shall be
valued at the highest of the Closing Sale Price of such securities as of the
Trading Day immediately prior to the consummation of such Change of Control, the
Closing Sale Price of such securities on the Trading Day immediately following
the public announcement of such proposed Change of Control and the Closing Sale
Price of such securities on the Trading Day immediately prior to the public
announcement of such proposed Change of Control) divided by (II) the Conversion
Price then in effect (the “Change of Control Redemption Price”) [INSERT IN
SERIES B NOTES ONLY (except, solely if any Restricted Principal is included in
such Conversion Amount subject to redemption pursuant to the applicable Change
of Control Notice (such Restricted Principal, the “Eligible Change of Control
Restricted Principal”) and the Holder elects to effect Redemption Netting (as
defined in the Investor Note) pursuant to the terms of the Investor Note, such
Change of Control Redemption Price shall be reduced, on a dollar-for-dollar
basis, by such portion of the Eligible Change of Control Restricted Principal
subject to such Redemption Netting (such amount of Eligible Change of Control
Restricted Principal, the “Change of Control Restricted Principal Amount”) and
such Change of Control Restricted Principal Amount shall be automatically
satisfied on such Redemption Date by Redemption Netting (as defined in the
Investor Note) with respect thereto)]. Redemptions required by this Section 5(b)
shall be made in accordance with the provisions of Section 12 and shall have
priority to payments to shareholders in connection with such Change of Control.
To the extent redemptions required by this Section 5(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of this Note by the
Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 5(b), but subject to
Section 3(d), until the Change of Control Redemption Price (together with any
Late Charges thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(b) (together with any Late Charges thereon) may
be converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3. In the event of a partial redemption of this Note pursuant hereto,
[INSERT IN SERIES B NOTE ONLY: (x)] the Principal amount redeemed shall be
deducted from the Installment Amount(s) relating to the applicable Installment
Date(s) as set forth in the Change of Control Redemption Notice [INSERT IN
SERIES B NOTE ONLY: and (y) the amount of Restricted Principal redeemed, if any,
shall be set forth in the applicable Change of Control Redemption Notice.] In
the event of the Company’s redemption of any portion of this Note under this
Section 5(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any redemption premium due under this Section 5(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.

 

18

 

 

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a) Purchase Rights. In addition to any adjustments pursuant to Section 7 below,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to all or substantially all of the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note and assuming for such purpose that the Note was
converted at the Alternate Conversion Price as of the applicable record date)
immediately prior to the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (provided, however, that to the
extent that the Holder’s right to participate in any such Purchase Right would
result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to the extent of the Maximum Percentage (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Purchase Right (and beneficial ownership) to the extent of any such excess)
and such Purchase Right to such extent shall be held in abeyance (and, if such
Purchase Right has an expiration date, maturity date or other similar provision,
such term shall be extended by such number of days held in abeyance, if
applicable) for the benefit of the Holder until such time or times, if ever, as
its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times the Holder
shall be granted such right (and any Purchase Right granted, issued or sold on
such initial Purchase Right or on any subsequent Purchase Right held similarly
in abeyance (and, if such Purchase Right has an expiration date, maturity date
or other similar provision, such term shall be extended by such number of days
held in abeyance, if applicable)) to the same extent as if there had been no
such limitation).

 

19

 

 

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
ensure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Holder. The provisions of this
Section 6 shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date the Company grants, issues or sells
(or enter into any agreement to grant issue or sell), or in accordance with this
Section 7(a) is deemed to have granted, issued or sold, any shares of Common
Stock (including the issuance or sale of shares of Common Stock owned or held by
or for the account of the Company, but excluding any Excluded Securities issued
or sold or deemed to have been issued or sold) for a consideration per share
(the “New Issuance Price”) less than a price equal to the Conversion Price in
effect immediately prior to such issuance or sale or deemed issuance or sale
(such Conversion Price then in effect is referred to herein as the “Applicable
Price”) (the foregoing a “Dilutive Issuance”), then, immediately after such
Dilutive Issuance, the Conversion Price then in effect shall be reduced to an
amount equal to the New Issuance Price. For all purposes of the foregoing
(including, without limitation, determining the adjusted Conversion Price and
the New Issuance Price under this Section 7(a)), the following shall be
applicable:

 

20

 

 

(i) Issuance of Options. If the Company in any manner grants, issues or sells
(or enters into any agreement to grant, issue or sell) any Options and the
lowest price per share for which one share of Common Stock is at any time
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
or otherwise pursuant to the terms thereof is less than the Applicable Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the granting or sale of such
Option for such price per share. For purposes of this Section 7(a)(i), the
“lowest price per share for which one share of Common Stock is at any time
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
or otherwise pursuant to the terms thereof” shall be equal to (1) the lower of
(x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting, issuance or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof and (y) the
lowest exercise price set forth in such Option for which one share of Common
Stock is issuable (or may become issuable assuming all possible market
conditions) upon the exercise of any such Options or upon conversion, exercise
or exchange of any Convertible Securities issuable upon exercise of any such
Option or otherwise pursuant to the terms thereof, minus (2) the sum of all
amounts paid or payable to the holder of such Option (or any other Person) with
respect to any one share of Common Stock upon the granting, issuance or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option or
otherwise pursuant to the terms thereof plus the value of any other
consideration consisting of cash, debt forgiveness, assets or any other property
received or receivable by, or benefit conferred on, the holder of such Option
(or any other Person). Except as contemplated below, no further adjustment of
the Conversion Price shall be made upon the actual issuance of such share of
Common Stock or of such Convertible Securities upon the exercise of such Options
or otherwise pursuant to the terms thereof or upon the actual issuance of such
shares of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells (or enters into any agreement to issue or sell) any Convertible Securities
and the lowest price per share for which one share of Common Stock is at any
time issuable upon the conversion, exercise or exchange thereof or otherwise
pursuant to the terms thereof is less than the Applicable Price, then such share
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 7(a)(ii),
the “lowest price per share for which one share of Common Stock is at any time
issuable (or may become issuable assuming all possible market conditions) upon
the conversion, exercise or exchange thereof or otherwise pursuant to the terms
thereof” shall be equal to (1) the lower of (x) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exercise or exchange of such Convertible Security or otherwise
pursuant to the terms thereof and (y) the lowest conversion price set forth in
such Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof or otherwise pursuant to the terms
thereof minus (2) the sum of all amounts paid or payable to the holder of such
Convertible Security (or any other Person) with respect to any one share of
Common Stock upon the issuance or sale of such Convertible Security plus the
value of any other consideration received or receivable consisting of cash, debt
forgiveness, assets or other property by, or benefit conferred on, the holder of
such Convertible Security (or any other Person). Except as contemplated below,
no further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities or otherwise pursuant to the terms thereof, and if
any such issuance or sale of such Convertible Securities is made upon exercise
of any Options for which adjustment of the Conversion Price has been or is to be
made pursuant to other provisions of this Section 7(a), except as contemplated
below, no further adjustment of the Conversion Price shall be made by reason of
such issuance or sale.

 

21

 

 

(iii) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time (other than proportional changes in conversion or exercise prices, as
applicable, in connection with an event referred to in Section 7(b) below), the
Conversion Price in effect at the time of such increase or decrease shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate (as the case may be) at the time initially granted, issued or
sold. For purposes of this Section 7(a)(iii), if the terms of any Option or
Convertible Security that was outstanding as of the Subscription Date are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

 

(iv) Calculation of Consideration Received. If any Option and/or Convertible
Security and/or Adjustment Right is issued in connection with the issuance or
sale or deemed issuance or sale of any other securities of the Company (as
determined by the Holder, the “Primary Security”, and such Option and/or
Convertible Security and/or Adjustment Right, each, a “Secondary Security” and
each applicable Secondary Security, together with the Primary Security, each a
“Unit”), together comprising one integrated transaction, the aggregate
consideration per share of Common Stock with respect to such Primary Security
shall be deemed to be the lower of (x) the purchase price of such Unit, (y) if
such Primary Security is an Option and/or Convertible Security, the lowest price
per share for which one share of Common Stock is at any time issuable upon the
exercise or conversion of the Primary Security in accordance with Sections
7(a)(i) or 7(a)(ii) above and (z) the lowest VWAP of the shares of Common Stock
on any Trading Day during the five (5) Trading Day period (the “Adjustment
Period”) immediately following the public announcement of such Dilutive Issuance
(for the avoidance of doubt, if such public announcement is released prior to
the opening of the Principal Market on a Trading Day, such Trading Day shall be
the first Trading Day in such five Trading Day period and if this Note is
converted, on any given Conversion Date during any such Adjustment Period,
solely with respect to such portion of this Note converted on such applicable
Conversion Date, such applicable Adjustment Period shall be deemed to have ended
on, and included, the Trading Day immediately prior to such Conversion Date). If
any shares of Common Stock, Options or Convertible Securities are issued or sold
or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the net amount of consideration received by the
Company therefor. If any shares of Common Stock, Options or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
for such securities will be the arithmetic average of the VWAPs of such security
for each of the five (5) Trading Days immediately preceding the date of receipt.
If any shares of Common Stock, Options or Convertible Securities are issued to
the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving entity, the amount of consideration therefor will
be deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such shares of Common Stock,
Options or Convertible Securities (as the case may be). The fair value of any
consideration other than cash or publicly traded securities will be determined
jointly by the Company and the Holder. If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following
such Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Holder. The determination of such appraiser shall be final
and binding upon all parties absent manifest error and the fees and expenses of
such appraiser shall be borne by the Company.

 

22

 

 

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 6, Section 16 or Section 7(a),
if the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, stock combination, recapitalization or other
similar transaction) one or more classes of its outstanding shares of Common
Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. Without
limiting any provision of Section 4(c) or Section 7(a), if the Company at any
time on or after the Subscription Date combines (by any stock split, stock
dividend, stock combination, recapitalization or other similar transaction) one
or more classes of its outstanding shares of Common Stock into a smaller number
of shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 7(b)
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 7(b)
occurs during the period that a Conversion Price is calculated hereunder, then
the calculation of such Conversion Price shall be adjusted appropriately to
reflect such event.

 

23

 

 

(c) Holder’s Right of Adjusted Conversion Price. In addition to and not in
limitation of the other provisions of this Section 7, if the Company in any
manner issues or sells or enters into (whether initially or pursuant to any
subsequent amendment thereof) any agreement to issue or sell, any Common Stock,
Options or Convertible Securities (any such securities, “Variable Price
Securities”), after the Subscription Date that are issuable pursuant to such
agreement or convertible into or exchangeable or exercisable for shares of
Common Stock at a price which varies or may vary with the market price of the
shares of Common Stock, including by way of one or more reset(s) to a fixed
price, but exclusive of such formulations reflecting customary anti-dilution
provisions (such as share splits, share combinations, share dividends and
similar transactions) (each of the formulations for such variable price being
herein referred to as, the “Variable Price”), the Company shall provide written
notice thereof via facsimile and overnight courier to the Holder on the date of
such agreement and the issuance of such Convertible Securities or Options. From
and after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Conversion Price upon conversion of this Note by designating in the Conversion
Notice delivered upon any conversion of this Note that solely for purposes of
such conversion the Holder is relying on the Variable Price rather than the
Conversion Price then in effect. The Holder’s election to rely on a Variable
Price for a particular conversion of this Note shall not obligate the Holder to
rely on a Variable Price for any future conversion of this Note. In addition,
from and after the date the Company enters into such agreement or issues any
such Variable Price Securities, for purposes of calculating the Pre-Installment
Conversion Price and Installment Conversion Price as of any time of
determination, the “Conversion Price” as used therein shall mean the lower of
(x) the Conversion Price as of such time of determination and (y) the Variable
Price as of such time of determination.

 

(d) Stock Combination Event Adjustments. If at any time and from time to time on
or after the Subscription Date there occurs any stock split, stock dividend,
stock combination recapitalization or other similar transaction involving the
Common Stock (each, a “Stock Combination Event”, and such date thereof, the
“Stock Combination Event Date”) and the Event Market Price is less than the
Conversion Price then in effect (after giving effect to the adjustment in
Section 7(a) above), then on the sixteenth (16th) Trading Day immediately
following such Stock Combination Event Date, the Conversion Price then in effect
on such sixteenth (16th) Trading Day (after giving effect to the adjustment in
Section 7(a) above) shall be reduced (but in no event increased) to the Event
Market Price. For the avoidance of doubt, if the adjustment in the immediately
preceding sentence would otherwise result in an increase in the Conversion Price
hereunder, no adjustment shall be made.

 

(e) Other Events. In the event that the Company (or any Subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 7 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder, provided that no such adjustment pursuant
to this Section 7(e) will increase the Conversion Price as otherwise determined
pursuant to this Section 7(e), provided further that if the Holder does not
accept such adjustments as appropriately protecting its interests hereunder
against such dilution, then the Company’s board of directors and the Holder
shall agree, in good faith, upon an independent investment bank of nationally
recognized standing to make such appropriate adjustments, whose determination
shall be final and binding absent manifest error and whose fees and expenses
shall be borne by the Company.

 

24

 

 

(f) Calculations. All calculations under this Section 7 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

 

(g) Voluntary Adjustment by Company. Subject to the rules and regulations of the
Principal Market, the Company may at any time during the term of this Note, with
the prior written consent of the Required Holders (as defined in the Securities
Purchase Agreement), reduce the then current Conversion Price of each of the
Notes to any amount and for any period of time deemed appropriate by the board
of directors of the Company.

 

8. INSTALLMENT CONVERSION OR REDEMPTION.

 

(a) General. On each applicable Installment Date, provided there has been no
Equity Conditions Failure, the Company shall pay to the Holder of this Note the
applicable Installment Amount due on such date by converting such Installment
Amount in accordance with this Section 8 (a “Installment Conversion”); provided,
however, that the Company may, at its option following notice to the Holder as
set forth below, pay the Installment Amount by redeeming such Installment Amount
in cash (a “Installment Redemption”) or by any combination of an Installment
Conversion and an Installment Redemption so long as all of the outstanding
applicable Installment Amount due on any Installment Date shall be converted
and/or redeemed by the Company on the applicable Installment Date, subject to
the provisions of this Section 8. On the date which is the twenty-sixth (26th)
Trading Day prior to each Installment Date (each, an “Installment Notice Due
Date”), the Company shall deliver written notice (each, a “Installment Notice”
and the date all of the holders receive such notice is referred to as to the
“Installment Notice Date”), to each holder of Notes and such Installment Notice
shall (i) either (A) confirm that the applicable Installment Amount of such
holder’s Note shall be converted in whole pursuant to an Installment Conversion
or (B) (1) state that the Company elects to redeem for cash, or is required to
redeem for cash in accordance with the provisions of the Notes, in whole or in
part, the applicable Installment Amount pursuant to an Installment Redemption
and (2) specify the portion of such Installment Amount which the Company elects
or is required to redeem pursuant to an Installment Redemption (such amount to
be redeemed in cash, the “Installment Redemption Amount”) and the portion of the
applicable Installment Amount, if any, with respect to which the Company will,
and is permitted to, effect an Installment Conversion (such amount of the
applicable Installment Amount so specified to be so converted pursuant to this
Section 8 is referred to herein as the “Installment Conversion Amount”), which
amounts when added together, must at least equal the entire applicable
Installment Amount and (ii) if the applicable Installment Amount is to be paid,
in whole or in part, pursuant to an Installment Conversion, certify that there
is not then an Equity Conditions Failure as of the applicable Installment Notice
Date. Each Installment Notice shall be irrevocable. If the Company does not
timely deliver an Installment Notice in accordance with this Section 8 with
respect to a particular Installment Date, then the Company shall be deemed to
have delivered an irrevocable Installment Notice confirming an Installment
Conversion of the entire Installment Amount payable on such Installment Date and
shall be deemed to have certified that there is not then an Equity Conditions
Failure in connection with such Installment Conversion. No later than two (2)
Trading Days (or such earlier date as required pursuant to the 1934 Act or other
applicable law, rule or regulation for the settlement of a trade initiated on
the applicable Installment Notice Due Date of such shares of Common Stock
issuable pursuant to the applicable Installment Notice) after delivery or deemed
delivery (as applicable) of the applicable Installment Notice setting forth an
Installment Conversion Amount, the Company shall deliver to the Holder’s account
with DTC such number of shares of Common Stock (the “Pre-Installment Conversion
Shares”) equal to the quotient of (x) such Installment Conversion Amount divided
by (y) the Pre-Installment Conversion Price, and as to which the Holder shall be
the owner thereof as of such time of delivery or deemed delivery (as the case
may be) of such Installment Notice. Except as expressly provided in this Section
8(a), the Company shall convert and/or redeem the applicable Installment Amount
of this Note pursuant to this Section 8 and the corresponding Installment
Amounts of the Other Notes pursuant to the corresponding provisions of the Other
Notes in the same ratio of the applicable Installment Amount being converted
and/or redeemed hereunder. The applicable Installment Conversion Amount (whether
set forth in the applicable Installment Notice or by operation of this Section
8) shall be converted in accordance with Section 8(b) and the applicable
Installment Redemption Amount shall be redeemed in accordance with Section 8(c).

 

25

 

 

(b) Mechanics of Installment Conversion. Subject to Section 3(d), if the Company
delivers an Installment Notice or is deemed to have delivered an Installment
Notice certifying that such Installment Amount is being paid, in whole or in
part, in an Installment Conversion in accordance with Section 8(a), then the
remainder of this Section 8(b) shall apply. The applicable Installment
Conversion Amount, if any, shall be converted on the applicable Installment Date
at the applicable Installment Conversion Price and the Company shall, on such
Installment Date, (A) deliver to the Holder’s account with DTC such shares of
Common Stock issued upon such conversion (subject to the reduction contemplated
by the immediately following sentence and, if applicable, the penultimate
sentence of this Section 8(b)), provided that the Equity Conditions are then
satisfied (or waived in writing by the Holder) on such Installment Date and an
Installment Conversion is not otherwise prohibited under any other provision of
this Note and (B) in the event of the Conversion Floor Price Condition, the
Company shall deliver to the Holder the applicable Conversion Installment Floor
Amount, provided that the Equity Conditions are then satisfied (or waived in
writing by the Holder) on such Installment Date and an Installment Conversion is
not otherwise prohibited under any other provision of this Note. The number of
shares of Common Stock to be delivered upon such Installment Conversion shall be
reduced by the number of any Pre-Installment Conversion Shares delivered in
connection with such Installment Date. If an Event of Default occurs during any
applicable Equity Conditions Measuring Period, then, at the option of the Holder
designated in writing to the Company, either (i) the Holder shall return to the
Company all, or any part, of such Pre-Installment Conversion Shares delivered in
connection with the applicable Installment Date or (ii) the Conversion Amount
used to calculate the Event of Default Redemption Price shall be reduced by the
product of (x) the Installment Conversion Amount applicable to such Installment
Date (as adjusted downward proportionally with respect to any Pre-Installment
Conversion Shares returned to the Company pursuant to clause (i) above)
multiplied by (y) the Conversion Share Ratio. If the Company confirmed (or is
deemed to have confirmed by operation of Section 8(a)) the conversion of the
applicable Installment Conversion Amount, in whole or in part, and there was no
Equity Conditions Failure as of the applicable Installment Notice Date (or is
deemed to have certified that the Equity Conditions in connection with any such
conversion have been satisfied by operation of Section 8(a)) but an Equity
Conditions Failure occurred between the applicable Installment Notice Date and
any time through the applicable Installment Date (the “Interim Installment
Period”), the Company shall provide the Holder a subsequent notice to that
effect. If there is an Equity Conditions Failure (which is not waived in writing
by the Holder) during such Interim Installment Period or an Installment
Conversion is not otherwise permitted under any other provision of this Note,
then, at the option of the Holder designated in writing to the Company, the
Holder may require the Company to do any one or more of the following: (i) the
Company shall redeem all or any part designated by the Holder of the unconverted
Installment Conversion Amount (such designated amount is referred to as the
“Designated Redemption Amount”) and the Company shall pay to the Holder within
two (2) days of such Installment Date, by wire transfer of immediately available
funds, an amount in cash equal to 125% of such Designated Redemption Amount,
and/or (ii) the Installment Conversion shall be null and void with respect to
all or any part designated by the Holder of the unconverted Installment
Conversion Amount and the Holder shall be entitled to all the rights of a holder
of this Note with respect to such designated part of the Installment Conversion
Amount; provided, however, the Conversion Price for such designated part of such
unconverted Installment Conversion Amount shall thereafter be adjusted to equal
the lesser of (A) the Installment Conversion Price as in effect on the date on
which the Holder voided the Installment Conversion and (B) the Installment
Conversion Price that would be in effect on the date on which the Holder
delivers a Conversion Notice relating thereto as if such date was an Installment
Date. In addition, if any of the Equity Conditions are not satisfied (or waived
in writing by the Holder) on such Installment Date or an Installment Conversion
is not otherwise permitted under any other provision of this Note, then, at the
Holder’s option, either (I) the Holder shall return any Pre-Installment
Conversion Shares delivered in connection with the applicable Installment Date
or (II) the applicable Designated Redemption Amount shall be reduced by the
product of (X) the Installment Conversion Amount applicable to such Installment
Date multiplied by (Y) the Conversion Share Ratio. If the Company fails to
redeem any Designated Redemption Amount by the second (2nd) day following the
applicable Installment Date by payment of such amount by such date, then the
Holder shall have the rights set forth in Section 12(a) as if the Company failed
to pay the applicable Installment Redemption Price (as defined below) and all
other rights under this Note (including, without limitation, such failure
constituting an Event of Default described in Section 4(a)(iv)). Notwithstanding
anything to the contrary in this Section 8(b), but subject to 3(d), until the
Company delivers Common Stock representing the Installment Conversion Amount to
the Holder, the Installment Conversion Amount may be converted by the Holder
into Common Stock pursuant to Section 3. In the event that the Holder elects to
convert the Installment Conversion Amount prior to the applicable Installment
Date as set forth in the immediately preceding sentence, the Installment
Conversion Amount so converted shall be deducted from the Installment Amount(s)
relating to the applicable Installment Date(s) as set forth in the applicable
Conversion Notice. Notwithstanding anything herein to the contrary, if, with
respect to an Installment Date, the number of Pre-Installment Conversion Shares
delivered to the Holder exceeds the number of Post-Installment Conversion Shares
with respect to such Installment Date, then the number of shares of Common Stock
equal to such excess shall constitute a credit, at the option of the Holder,
against the number of shares of Common Stock to be issued to the Holder either
(x) in any conversion of this Note pursuant to Section 4(c)(i) as selected by
the Holder or (y) on the Maturity Date, or, if earlier, the last Installment
Date. The Company shall pay any and all taxes that may be payable with respect
to the issuance and delivery of any shares of Common Stock in any Installment
Conversion hereunder.

 

26

 

 

(c) Mechanics of Installment Redemption. If the Company elects or is required to
effect an Installment Redemption, in whole or in part, in accordance with
Section 8(a), then the Installment Redemption Amount, if any, shall be redeemed
by the Company in cash on the applicable Installment Date by wire transfer to
the Holder of immediately available funds in an amount equal to the applicable
Installment Redemption Amount (the “Installment Redemption Price”). If the
Company fails to redeem such Installment Redemption Amount on such Installment
Date by payment of the Installment Redemption Price, then, at the option of the
Holder designated in writing to the Company (any such designation shall be a
“Conversion Notice” for purposes of this Note), the Holder may require the
Company to convert all or any part of the Installment Redemption Amount at the
Installment Conversion Price (determined as of the date of such designation as
if such date were an Installment Date). Conversions required by this Section
8(c) shall be made in accordance with the provisions of Section 3(c).
Notwithstanding anything to the contrary in this Section 8(c), but subject to
Section 3(d), until the Installment Redemption Price (together with any Late
Charges thereon) is paid in full, the Installment Redemption Amount (together
with any Late Charges thereon) may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 3. In the event the Holder elects
to convert all or any portion of the Installment Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Installment Redemption Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Date(s) as set forth
in the applicable Conversion Notice. Redemptions required by this Section 8(c)
shall be made in accordance with the provisions of Section 12.

 

(d) Deferred Installment Amount. Notwithstanding any provision of this Section
8(d) to the contrary, the Holder may, at its option and in its sole discretion,
deliver a written notice to the Company no later than the Trading Day
immediately prior to the applicable Installment Date electing to have the
payment of all or any portion of an Installment Amount payable on such
Installment Date deferred (such amount deferred, the “Deferral Amount”, and such
deferral, each a “Deferral”) until any subsequent Installment Date selected by
the Holder, in its sole discretion, in which case, the Deferral Amount shall be
added to, and become part of, such subsequent Installment Amount and such
Deferral Amount shall continue to accrue Interest hereunder. Any notice
delivered by the Holder pursuant to this Section 8(d) shall set forth (i) the
Deferral Amount and (ii) the date that such Deferral Amount shall now be
payable.

 

27

 

 

(e) Acceleration of Installment Amounts. Notwithstanding any provision of this
Section 8 to the contrary, but subject to Section 3(d), if the Company delivers
an Installment Notice and confirms, or is deemed to have delivered and
confirmed, in whole or in part, an Installment Conversion in accordance with
Section 8(a) (each such applicable Installment Date, a “Current Installment
Date”), during the period commencing on the Installment Notice Due Date
immediately prior to such applicable Current Installment Date and ending on the
Trading Day immediately prior to the next Installment Date (each, an
“Installment Period”), the Holder may elect, at its option and in its sole
discretion, at one or more times in such Installment Period, either (x) if such
election is made prior to second (2nd) Trading Day immediately prior to such
Current Installment Date (each, a “Pre-Delivery Acceleration Expiration Date”),
to increase the Installment Conversion Amount (and related Installment Amount)
with respect to such Current Installment Date in which case, such Acceleration
Amount(s) (as defined below) shall be added to, and become part of, the
Installment Amount as such Installment Amount may have been increased pursuant
to the terms hereof, payable on such applicable Installment Date by including
such Acceleration Amount(s) in the Installment Amount for the applicable
Installment Date and shall be payable in Common Stock by including such
Acceleration Amount(s) in the Installment Conversion Amount for the applicable
Installment Date and (y) if such election is made on or after the Pre-Delivery
Acceleration Expiration Date, to convert other Installment Amounts as of such
election date (each, an “Acceleration”, and each such amount of acceleration or
conversion, as applicable, an “Acceleration Amount”, and each such election
date, an “Acceleration Date”), in whole or in part, at the Installment
Conversion Price of such Current Installment Date (with “Installment Conversion
Price” replacing “Conversion Price” and the “Acceleration Date” replacing
“Conversion Date” for all purposes hereunder with respect to such Acceleration)
in accordance with the conversion procedures set forth in Section 3 hereunder,
mutatis mutandis. Any such notice delivered by the Holder (each, an
“Acceleration Notice”) shall set forth (i) the Acceleration Amount(s), (ii) the
applicable Current Installment Date and (iii) the date that such Acceleration
Amount(s) should have been paid if not for the Holder’s right to accelerate such
Installment Amount(s) pursuant to this Section 8(e). To the extent more than one
Installment Period exists as of an Acceleration Date, the Holder shall also
elect in such Acceleration Notice which Pre-Installment Conversion Price or
Installment Conversion Price, as applicable, that shall apply with respect to
such Acceleration. The Company shall deliver Pre-Installment Conversion Shares
to the Holder with respect to any Acceleration occurring prior to the
Pre-Delivery Acceleration Expiration Date related to, and based on the same
Pre-Installment Conversion Price as, the Current Installment Date attributable
to such Acceleration as soon as commercially practicable after the applicable
Acceleration Date, but no later than the second (2nd) Trading Day after such
Acceleration Date. Subject to Section 3(d), until the Company delivers shares of
Common Stock representing the applicable Acceleration Amount to the Holder, such
Acceleration Amount may be converted by the Holder into shares of Common Stock
pursuant to Section 3(c) without regard to this Section 8(e). Notwithstanding
anything to the contrary in this Section 8(e), with respect to each period
commencing on an Installment Notice Due Date (the “Current Installment Notice
Due Date”) and ending on the Trading Day immediately prior to the next
Installment Notice Due Date (each, an “Acceleration Measuring Period”), the
Holder may not elect to effect an Acceleration (the “Current Acceleration”, and
such date of determination, the “Current Acceleration Determination Date”)
during such Acceleration Measuring Period if the total adjustments to the
Installment Conversion Amount with respect to the Installment Date related to
such Current Acceleration (as adjusted for any other Accelerations and Deferrals
during such Acceleration Measuring Period), exceeds five (5) times the
Installment Amount with respect to the Installment Date related to such Current
Acceleration (except calculated with a Base Installment Amount from the Third
Installment Period and disregarding any Accelerations or Deferrals with respect
to the Installment Date related to such Current Acceleration).

 

28

 

 

9. REDEMPTIONS AT THE COMPANY’S ELECTION.

 

(a) Company Optional Redemption. At any time after the later of (x) thirty (30)
calendar days after the Applicable Date (as defined in the Securities Purchase
Agreement) and (y) the date no Equity Conditions Failure exists, the Company
shall have the right to redeem all, but not less than all, of the Conversion
Amount then remaining under this Note (the “Company Optional Redemption Amount”)
on the Company Optional Redemption Date (each as defined below) (a “Company
Optional Redemption”). The portion of this Note subject to redemption pursuant
to this Section 9(a) shall be redeemed by the Company in cash at a price (the
“Company Optional Redemption Price”) equal to 125% of the greater of (i) the
Conversion Amount being redeemed as of the Company Optional Redemption Date and
(ii) the product of (1) the Conversion Rate with respect to the Conversion
Amount being redeemed as of the Company Optional Redemption Date multiplied by
(2) the greatest Closing Sale Price of the Common Stock on any Trading Day
during the period commencing on the date immediately preceding such Company
Optional Redemption Notice Date and ending on the Trading Day immediately prior
to the date the Company makes the entire payment required to be made under this
Section 9(a) [INSERT IN SERIES B NOTES ONLY (except, solely if any Restricted
Principal is included in such Conversion Amount subject to redemption pursuant
to the applicable Company Optional Redemption (such amount of Restricted
Principal, the “Eligible Company Optional Redemption Restricted Principal”) and
the Holder elects to effect Redemption Netting pursuant to the terms of the
Investor Note, such Company Optional Redemption Price shall be reduced, on a
dollar-for-dollar basis, by such portion of the Eligible Company Optional
Redemption Restricted Principal subject to such Redemption Netting (such amount
of Eligible Company Optional Redemption Restricted Principal, the “Company
Optional Redemption Restricted Principal Amount”) and such Company Optional
Redemption Restricted Principal Amount shall be automatically satisfied on such
Redemption Date by Redemption Netting with respect thereto)]. The Company may
exercise its right to require redemption under this Section 9(a) by delivering a
written notice thereof by facsimile or electronic mail and overnight courier to
all, but not less than all, of the holders of Notes (the “Company Optional
Redemption Notice” and the date all of the holders of Notes received such notice
is referred to as the “Company Optional Redemption Notice Date”). The Company
may deliver only one Company Optional Redemption Notice hereunder and such
Company Optional Redemption Notice shall be irrevocable. The Company Optional
Redemption Notice shall (x) state the date on which the Company Optional
Redemption shall occur (the “Company Optional Redemption Date”) which date shall
not be less than ninety (90) Trading Days nor more than one hundred and fifty
(150) Trading Days following the Company Optional Redemption Notice Date, (y)
certify that there has been no Equity Conditions Failure and (z) state the
aggregate Conversion Amount of the Notes which is being redeemed in such Company
Optional Redemption from the Holder and all of the other holders of the Notes
pursuant to this Section 9(a) (and analogous provisions under the Other Notes)
on the Company Optional Redemption Date. Notwithstanding anything herein to the
contrary, (i) if no Equity Conditions Failure has occurred as of the Company
Optional Redemption Notice Date but an Equity Conditions Failure occurs at any
time prior to the Company Optional Redemption Date, (A) the Company shall
provide the Holder a subsequent notice to that effect, and (B) unless the Holder
waives the Equity Conditions Failure, the Company Optional Redemption shall be
cancelled and the applicable Company Optional Redemption Notice shall be null
and void, and (ii) at any time prior to the date the Company Optional Redemption
Price is paid, in full, the Company Optional Redemption Amount may be converted,
in whole or in part, by the Holder into shares of Common Stock pursuant to
Section 3. All Conversion Amounts converted by the Holder after the Company
Optional Redemption Notice Date shall reduce the Company Optional Redemption
Amount of this Note required to be redeemed on the Company Optional Redemption
Date. Redemptions made pursuant to this Section 9(a) shall be made in accordance
with Section 12. In the event of the Company’s redemption of any portion of this
Note under this Section 9, the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any redemption premium due under this
Section 9 is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty. For the avoidance of doubt, the Company shall have no right to effect a
Company Optional Redemption if any Event of Default has occurred and continuing,
but any Event of Default shall have no effect upon the Holder’s right to convert
this Note in its discretion.

 

(b) Pro Rata Redemption Requirement. If the Company elects to cause a Company
Optional Redemption of this Note pursuant to Section 9(a), then it must
simultaneously take the same action with respect to all of the Other Notes.

 

29

 

 

10. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation (as defined in the
Securities Purchase Agreement), Bylaws (as defined in the Securities Purchase
Agreement) or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
of the provisions of this Note and take all action as may be required to protect
the rights of the Holder of this Note. Without limiting the generality of the
foregoing or any other provision of this Note or the other Transaction
Documents, the Company (a) shall not increase the par value of any shares of
Common Stock receivable upon conversion of this Note above the Conversion Price
then in effect, and (b) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note.
Notwithstanding anything herein to the contrary, if after the sixty (60)
calendar day anniversary of the Issuance Date, the Holder is not permitted to
convert this Note in full for any reason (other than pursuant to restrictions
set forth in Section 3(d) hereof), the Company shall use its best efforts to
promptly remedy such failure, including, without limitation, obtaining such
consents or approvals as necessary to permit such conversion into shares of
Common Stock.

 

11. RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. So long as any Notes remain outstanding, the Company shall at
all times reserve at least 200% of the number of shares of Common Stock as shall
from time to time be necessary to effect the conversion, including without
limitation, Installment Conversions, Alternate Conversions and Accelerations, of
all of the Notes then outstanding (without regard to any limitations on
conversions and assuming such Notes remain outstanding until the Maturity Date)
at the Alternate Conversion Price then in effect (the “Required Reserve
Amount”). The Required Reserve Amount (including, without limitation, each
increase in the number of shares so reserved) shall be allocated pro rata among
the holders of the Notes based on the original principal amount of the Notes
held by each holder on the Closing Date or increase in the number of reserved
shares, as the case may be (the “Authorized Share Allocation”). In the event
that a holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 11(a), and not
in limitation thereof, at any time while any of the Notes remain outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon conversion
of the Notes at least a number of shares of Common Stock equal to the Required
Reserve Amount (an “Authorized Share Failure”), then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the Notes then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its shareholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each shareholder with a proxy statement and shall use
its best efforts to solicit its shareholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the shareholders that they approve such proposal. In the event that
the Company is prohibited from issuing shares of Common Stock pursuant to the
terms of this Note due to the failure by the Company to have sufficient shares
of Common Stock available out of the authorized but unissued shares of Common
Stock (such unavailable number of shares of Common Stock, the “Authorized
Failure Shares”), in lieu of delivering such Authorized Failure Shares to the
Holder, the Company shall pay cash in exchange for the redemption of such
portion of the Conversion Amount convertible into such Authorized Failure Shares
at a price equal to the sum of (i) the product of (x) such number of Authorized
Failure Shares and (y) the greatest Closing Sale Price of the Common Stock on
any Trading Day during the period commencing on the date the Holder delivers the
applicable Conversion Notice with respect to such Authorized Failure Shares to
the Company and ending on the date of such issuance and payment under this
Section 11(a); and (ii) to the extent the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of Authorized Failure Shares, any brokerage commissions and
other out-of-pocket expenses, if any, of the Holder incurred in connection
therewith. Nothing contained in Section 11(a) or this Section 11(b) shall limit
any obligations of the Company under any provision of the Securities Purchase
Agreement.



 

30

 





 

12. REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder in cash within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice (each, an
“Event of Default Redemption Date”). If the Holder has submitted a Change of
Control Redemption Notice in accordance with Section 5(b), the Company shall
deliver the applicable Change of Control Redemption Price to the Holder in cash
concurrently with the consummation of such Change of Control if such notice is
received prior to the consummation of such Change of Control and within five (5)
Business Days after the Company’s receipt of such notice otherwise (each, a
“Change of Control Redemption Date”). The Company shall deliver the applicable
Installment Redemption Price to the Holder in cash on the applicable Installment
Date. The Company shall deliver the applicable Company Optional Redemption Price
to the Holder in cash on the applicable Company Optional Redemption Date.
Notwithstanding anything herein to the contrary, in connection with any
redemption hereunder at a time the Holder is entitled to receive a cash payment
under any of the other Transaction Documents, at the option of the Holder
delivered in writing to the Company, the applicable Redemption Price hereunder
shall be increased by the amount of such cash payment owed to the Holder under
such other Transaction Document and, upon payment in full or conversion in
accordance herewith, shall satisfy the Company’s payment obligation under such
other Transaction Document. In the event of a redemption of less than all of the
Conversion Amount of this Note, the Company shall promptly cause to be issued
and delivered to the Holder a new Note (in accordance with Section 19(d))
representing the outstanding Principal which has not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price (together
with any Late Charges thereon) has not been paid. [INSERT IN SERIES B NOTES
ONLY: Notwithstanding the foregoing, if any Restricted Principal is included in
such Conversion Amount subject to redemption pursuant to the applicable
Redemption Notice (such amount of Restricted Principal, the “Eligible Redemption
Restricted Principal”) and the Holder elects to effect Redemption Netting
pursuant to the terms of the Investor Note, such Redemption Price shall be
reduced, on a dollar-for-dollar basis, by such portion of the Eligible
Redemption Restricted Principal subject to redemption pursuant to the applicable
Redemption Notice (such amount of Eligible Redemption Restricted Principal, the
“Redemption Restricted Principal Amount”) and such Redemption Restricted
Principal Amount shall be automatically satisfied on the applicable Redemption
Date by either Redemption Netting (if such redemption is pursuant to Section
5(b) or Section 9 above), Event of Default Netting (if such redemption is
pursuant to Section 3(e) without regard to the occurrence of any Bankruptcy
Event of Default) or Bankruptcy Event of Default Netting (if such redemption is
pursuant to Section 3(e) as a result of the occurrence of a Bankruptcy Event of
Default)]. Upon the Company’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 19(d)), to the Holder, and in each case the principal
amount of this Note or such new Note (as the case may be) shall be increased by
an amount equal to the difference between (1) the applicable Redemption Price
(as the case may be, and as adjusted pursuant to this Section 12, if applicable)
minus (2) the Principal portion of the Conversion Amount submitted for
redemption and (z) the Conversion Price of this Note or such new Notes (as the
case may be) shall be automatically adjusted with respect to each conversion
effected thereafter by the Holder to the lowest of (A) the Conversion Price as
in effect on the date on which the applicable Redemption Notice is voided, (B)
the greater of (x) the Floor Price and (y) 75% of the lowest Closing Bid Price
of the Common Stock during the period beginning on and including the date on
which the applicable Redemption Notice is delivered to the Company and ending on
and including the date on which the applicable Redemption Notice is voided and
(C) the greater of (x) the Floor Price and (y) 75% of the quotient of (I) the
sum of the five (5) lowest VWAPs of the Common Stock during the twenty (20)
consecutive Trading Day period ending and including the applicable Conversion
Date divided by (II) five (5) (it being understood and agreed that all such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period). The
Holder’s delivery of a notice voiding a Redemption Notice and exercise of its
rights following such notice shall not affect the Company’s obligations to make
any payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice.

 

31

 



 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4 or Section 5(b) (each, an “Other Redemption Notice”), the Company
shall immediately, but no later than one (1) Business Day of its receipt
thereof, forward to the Holder by facsimile or electronic mail a copy of such
notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is two (2) Business Days prior to the Company’s receipt
of the Holder’s applicable Redemption Notice and ending on and including the
date which is two (2) Business Days after the Company’s receipt of the Holder’s
applicable Redemption Notice and the Company is unable to redeem all principal,
interest and other amounts designated in such Redemption Notice and such Other
Redemption Notices received during such seven (7) Business Day period, then the
Company shall redeem a pro rata amount from each holder of the Notes (including
the Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Business Day period.

 

13. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, without limitation, Chapter 78 of
the Nevada Revised Statute) and as expressly provided in this Note.

 

14. COVENANTS. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms:

 

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be senior to all other Indebtedness of the Company and
its Subsidiaries (other than Permitted Senior Indebtedness solely with respect
to Permitted Senior Indebtedness Collateral).

 

(b) Incurrence of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness).

 

(c) Existence of Liens. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens.

 

(d) Restricted Payments. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes) whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, (i) an event constituting an Event of Default has occurred and is
continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing.

 

(e) Restriction on Redemption and Cash Dividends. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on any of
its capital stock.

 

(f) Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company and
its Subsidiaries in the ordinary course of business consistent with its past
practice and (ii) sales of inventory and product in the ordinary course of
business.

 

32

 



 

(g) Maturity of Indebtedness. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, permit any Indebtedness
of the Company or any of its Subsidiaries to mature or accelerate prior to the
Maturity Date.

 

(h) Change in Nature of Business. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by or publicly contemplated to be conducted by the Company and each of
its Subsidiaries on the Subscription Date or any business substantially related
or incidental thereto. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, modify its or their
corporate structure or purpose.

 

(i) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

(j) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.

 

(k) Maintenance of Intellectual Property. The Company will, and will cause each
of its Subsidiaries to, take all action necessary or advisable to maintain all
of the Intellectual Property Rights (as defined in the Securities Purchase
Agreement) of the Company and/or any of its Subsidiaries that are necessary or
material to the conduct of its business in full force and effect.

 

(l) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

33

 



 

(m) Transactions with Affiliates. The Company shall not, nor shall it permit any
of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any affiliate, except
transactions in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an affiliate thereof.

 

(n) Restricted Issuances. The Company shall not, directly or indirectly, without
the prior written consent of the holders of a majority in aggregate principal
amount of the Notes then outstanding, (i) issue any Notes (other than as
contemplated by the Securities Purchase Agreement and the Notes) or (ii) issue
any other securities that would cause a breach or default under the Notes or the
Warrants.

 

(o) New Subsidiaries. Simultaneously with the acquisition or formation of each
New Subsidiary, the Company shall cause such New Subsidiary to execute, and
deliver to each holder of Notes, all Security Documents (as defined in the
Securities Purchase Agreement) and Guaranties (as defined in the Securities
Purchase Agreement) as requested by the Collateral Agent (as defined in the
Securities Purchase Agreement) or the Required Holders, as applicable. The
Company shall also deliver to the Collateral Agent an opinion of counsel to such
New Subsidiary that is reasonably satisfactory to the Collateral Agent and the
Required Holders covering such legal matters with respect to such New Subsidiary
becoming a guarantor of the Company’s obligations, executing and delivering the
Security Document and the Guaranties and any other matters that the Collateral
Agent or the Required Holders may reasonably request. The Company shall deliver,
or cause the applicable Subsidiary to deliver to the Collateral Agent, each of
the physical stock certificates of such New Subsidiary, along with undated stock
powers for each such certificates, executed in blank (or, if any such shares of
capital stock are uncertificated, confirmation and evidence reasonably
satisfactory to the Collateral Agent and the Required Holders that the security
interest in such uncertificated securities has been transferred to and perfected
by the Collateral Agent, in accordance with Sections 8-313, 8-321 and 9-115 of
the Uniform Commercial Code or any other similar or local or foreign law that
may be applicable).

 

(p) Change in Collateral; Collateral Records. The Company shall (i) give the
Collateral Agent not less than thirty (30) days’ prior written notice of any
change in the location of any Collateral (as defined in the Security Documents),
other than to locations set forth in the Perfection Certificate (as defined in
the Securities Purchase Agreement) hereto and with respect to which the
Collateral Agent has filed financing statements and otherwise fully perfected
its Liens thereon, (ii) advise the Collateral Agent promptly, in sufficient
detail, of any material adverse change relating to the type, quantity or quality
of the Collateral or the Lien granted thereon and (iii) execute and deliver, and
cause each of its Subsidiaries to execute and deliver, to the Collateral Agent
for the benefit of the Holder and holders of the Other Notes from time to time,
solely for the Collateral Agent’s convenience in maintaining a record of
Collateral, such written statements and schedules as the Collateral Agent or any
Holder may reasonably require, designating, identifying or describing the
Collateral.

 

34

 



 

(q) Controlled Accounts; Controlled Account Release.

 

(i) General. The Company shall establish and maintain cash management services
of a type and on terms reasonably satisfactory to Holder at and each bank listed
on Schedule 14(q)(i) attached hereto (each a “Controlled Account Bank”) and
cause all cash and cash equivalents of the Company or any of its Subsidiaries to
be held in Accounts (as defined in the Security Agreement) at one or more
Controlled Account Banks in accordance therewith. Subject to the foregoing, the
Company shall establish and maintain agreements with the Collateral Agent (as
each such term is defined in the Security Agreement) and each Controlled Account
Bank, in form and substance reasonably acceptable to the Collateral Agent and
the Required Holders (each, a “Controlled Account Agreement”), with respect to
each account maintained at such bank on behalf of Company and/or its
Subsidiaries (each such account a “Controlled Account” and collectively, the
“Controlled Accounts”). Each such Controlled Account Agreement shall provide,
among other things, that (A) the Controlled Account Bank will comply with any
and all instructions originated by the Collateral Agent directing the
disposition of the funds in the Controlled Accounts without further consent by
the Company or any such Subsidiaries, (B) the Controlled Account Bank waives,
subordinates or agrees not to exercise any rights of setoff or recoupment or any
other claim against the applicable Controlled Account other than for payment of
its service fees and other charges directly related to the administration of
such Controlled Account and for returned checks or other items of payment, and
(C) with respect to each Controlled Account, upon the instruction of Collateral
Agent (an “Activation Instruction”), the Controlled Account Bank shall not
comply with any instructions, directions or orders of any form with respect to
the Controlled Accounts other than instructions, directions or orders originated
by Collateral Agent. The Collateral Agent shall not issue an Activation
Instruction with respect to the Controlled Accounts unless an Event of Default
has occurred and is continuing at the time such Activation Instruction is
issued.

 

(ii) Additional Controlled Account Agreements. If at any time on or after the
Closing Date, the average daily balance of any Account of the Company or any of
its Subsidiaries that is not subject to a Controlled Account Agreement in the
United States, in form and substance reasonably satisfactory to the Collateral
Agent and the Required Holders, in favor of the Collateral Agent exceeds $50,000
(the “Maximum Per Account Free Cash Amount”) during any calendar month
(including the calendar month in which the Closing Date occurs), the Company
shall either (x) within twenty-one (21) calendar days following the last day of
such calendar month, deliver to the Collateral Agent a Controlled Account
Agreement, in form and substance reasonably satisfactory to the Collateral
Agent, duly executed by the Company and the depositary bank in which such
Account is maintained or (y) within two (2) Business Days following such date,
effect a transfer to a Controlled Account of a cash amount sufficient to reduce
the amount of the Company’s or the applicable Subsidiary’s cash held in such
Account to an amount not in excess of the Maximum Per Account Free Cash Amount.

 

35

 



 

(iii) Maximum Free Cash Amount. Notwithstanding anything to the contrary
contained in Section 14(q)(ii) above, and without limiting any of the foregoing,
if at any time on or after the date that is twenty-one (21) calendar days
following the Closing Date, the total aggregate amount of the Company’s and any
of its Subsidiaries, in the aggregate, cash that is not held in a Controlled
Account exceeds $150,000, in the aggregate, with respect to any Accounts
worldwide or exceeds $50,000, in the aggregate, with respect to any Accounts in
the United States (the “Maximum Free Cash Amount”), the Company shall within two
(2) Business Days following such date, effect a transfer to a Controlled Account
of a cash amount sufficient to reduce the total aggregate amount of the
Company’s and its Subsidiaries’, as applicable, cash that is not held in a
Controlled Account to an amount not in excess of the Maximum Free Cash Amount.

 

(r) Financial Test; Announcement of Operating Results.

 

(i) Financial Tests

 

(1) Available Cash Test. At any time any Notes remain outstanding, the Company’s
Available Cash as of each Fiscal Quarter shall equal or exceed, as applicable:
$1,500,000 (the “Available Cash Test”).

 

(2) Minimum Cash Flow Test. At any time any Notes remain outstanding, the
Company’s Free Cash Flow shall not be less than $1,000,000 (the “Free Cash Flow
Test”, and together with the Available Cash Test, the “Financial Tests”).

 

(ii) Operating Results Announcement. Commencing with the Fiscal Quarter ending
September 30, 2019, the Company shall publicly disclose and disseminate (such
date, the “Announcement Date”), if any Financial Tests have not been satisfied
for such Fiscal Quarter or Fiscal Year, as applicable, a statement to that
effect no later than (x) the forty-fifth (45th) day after the end of such Fiscal
Quarters ending June 30 and December 31, as applicable or (y) the ninetieth
(90th) day after the end of the six-month period ending September 30 and such
Fiscal Year, as applicable, and such announcement, in each case, shall include a
statement to the effect that the Company is (or is not, as applicable) in breach
of any Financial Test for such Fiscal Quarter or Fiscal Year, as applicable. On
the Announcement Date, the Company shall also provide to the Holders a
certification, executed on behalf of the Company by the Chief Financial Officer
of the Company, certifying that the Company satisfied the Financial Tests for
such Fiscal Quarter if that is the case. If the Company has failed to meet any
Financial Test for such Fiscal Quarter (a “Financial Covenant Failure”), the
foregoing written certification that the Company provides to the Holders shall
also state a Financial Test has not been met (a “Financial Covenant Failure
Notice”). Concurrently with the delivery of each Financial Covenant Failure
Notice to the Holders, the Company shall also make publicly available (as part
of an Annual Report on Form 10-K, Quarterly Report on Form 10-Q or Current
Report on Form 8-K, or otherwise) the Financial Covenant Failure Notice and the
fact that an Event of Default has occurred under the Notes.

 

36

 



 

(s) Independent Investigation. At the request of the Holder either (x) at any
time when an Event of Default has occurred and is continuing, (y) upon the
occurrence of an event that with the passage of time or giving of notice would
constitute an Event of Default or (z) at any time the Holder reasonably believes
an Event of Default may have occurred or be continuing, the Company shall hire
an independent, reputable investment bank selected by the Company and approved
by the Holder to investigate as to whether any breach of this Note has occurred
(the “Independent Investigator”). If the Independent Investigator determines
that such breach of this Note has occurred, the Independent Investigator shall
notify the Company of such breach and the Company shall deliver written notice
to each holder of a Note of such breach. In connection with such investigation,
the Independent Investigator may, during normal business hours, inspect all
contracts, books, records, personnel, offices and other facilities and
properties of the Company and its Subsidiaries and, to the extent available to
the Company after the Company uses reasonable efforts to obtain them, the
records of its legal advisors and accountants (including the accountants’ work
papers) and any books of account, records, reports and other papers not
contractually required of the Company to be confidential or secret, or subject
to attorney-client or other evidentiary privilege, and the Independent
Investigator may make such copies and inspections thereof as the Independent
Investigator may reasonably request. The Company shall furnish the Independent
Investigator with such financial and operating data and other information with
respect to the business and properties of the Company as the Independent
Investigator may reasonably request. The Company shall permit the Independent
Investigator to discuss the affairs, finances and accounts of the Company with,
and to make proposals and furnish advice with respect thereto to, the Company’s
officers, directors, key employees and independent public accountants or any of
them (and by this provision the Company authorizes said accountants to discuss
with such Independent Investigator the finances and affairs of the Company and
any Subsidiaries), all at such reasonable times, upon reasonable notice, and as
often as may be reasonably requested.

 

15. SECURITY. This Note and the Other Notes are secured to the extent and in the
manner set forth in the Transaction Documents (including, without limitation,
[INSERT IN THE SERIES B NOTE ONLY: this Note,] the Security Agreement, the other
Security Documents and the Guaranties).]

 

16. DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant to Section
7, if the Company shall declare or make any dividend or other distributions of
its assets (or rights to acquire its assets) to any or all holders of shares of
Common Stock, by way of return of capital or otherwise (including without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (the
“Distributions”), then the Holder will be entitled to such Distributions as if
the Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note (without taking into account any limitations or
restrictions on the convertibility of this Note and assuming for such purpose
that the Note was converted at the Alternate Conversion Price as of the
applicable record date) immediately prior to the date on which a record is taken
for such Distribution or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for such Distributions
(provided, however, that to the extent that the Holder’s right to participate in
any such Distribution would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Distribution to the extent of the Maximum Percentage (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Distribution (and beneficial ownership) to the extent of any
such excess) and the portion of such Distribution shall be held in abeyance for
the benefit of the Holder until such time or times, if ever, as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

 

37

 



 

17. AMENDING THE TERMS OF THIS NOTE. Except for Section 3(d), which may not be
amended, modified or waived by the parties hereto, the prior written consent of
the Required Holders (as defined in the Securities Purchase Agreement) shall be
required for any change, waiver or amendment to this Note.

 

18. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(g) of
the Securities Purchase Agreement.

 

19. REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 19(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 19(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 19(d))
representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 19(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

38

 



 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 19(a) or Section 19(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.

 

20. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. No failure on the part of the Holder to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise by the Holder of
any right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. In addition, the exercise of any
right or remedy of the Holder at law or equity or under this Note or any of the
documents shall not be deemed to be an election of Holder’s rights or remedies
under such documents or at law or equity. The Company covenants to the Holder
that there shall be no characterization concerning this instrument other than as
expressly provided herein. Amounts set forth or provided for herein with respect
to payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security. The Company
shall provide all information and documentation to the Holder that is requested
by the Holder to enable the Holder to confirm the Company’s compliance with the
terms and conditions of this Note (including, without limitation, compliance
with Section 7).

 

21. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the purchase price paid for this Note was less than the original Principal
amount hereof.

 

39

 



 

22. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the initial Holder and shall not be construed against any such
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Unless the context clearly indicates otherwise, each pronoun herein shall
be deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Note instead of just the provision in which they are found. Unless
expressly indicated otherwise, all section references are to sections of this
Note. Terms used in this Note and not otherwise defined herein, but defined in
the other Transaction Documents, shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by the Holder.

 

23. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. Notwithstanding
the foregoing, nothing contained in this Section 23 shall permit any waiver of
any provision of Section 3(d).

 

24. DISPUTE RESOLUTION.

 

(a) Submission to Dispute Resolution.

 

(i) In the case of a dispute relating to a Closing Bid Price, a Closing Sale
Price, a Conversion Price, an Installment Conversion Price, a Pre-Installment
Conversion Price, an Alternate Conversion Price, a VWAP or a fair market value
or the arithmetic calculation of a Conversion Rate, the Restricted Principal, or
the applicable Redemption Price (as the case may be) (including, without
limitation, a dispute relating to the determination of any of the foregoing),
the Company or the Holder (as the case may be) shall submit the dispute to the
other party via facsimile or electronic mail (A) if by the Company, within two
(2) Business Days after the occurrence of the circumstances giving rise to such
dispute or (B) if by the Holder at any time after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Company are
unable to promptly resolve such dispute relating to such Closing Bid Price, such
Closing Sale Price, such Conversion Price, such Installment Conversion Price,
such Pre-Installment Conversion Price, such Alternate Conversion Price, such
VWAP or such fair market value, or the arithmetic calculation of such Conversion
Rate, the Restricted Principal or such applicable Redemption Price (as the case
may be), at any time after the second (2nd) Business Day following such initial
notice by the Company or the Holder (as the case may be) of such dispute to the
Company or the Holder (as the case may be), then the Holder may, at its sole
option, select an independent, reputable investment bank to resolve such
dispute.

 

40

 



 

(ii) The Holder and the Company shall each deliver to such investment bank (A) a
copy of the initial dispute submission so delivered in accordance with the first
sentence of this Section 24 and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which the Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (A)
and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either the Holder or the
Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and the Holder or
otherwise requested by such investment bank, neither the Company nor the Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).

 

(iii) The Company and the Holder shall cause such investment bank to determine
the resolution of such dispute and notify the Company and the Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be borne solely by the Company, and such investment bank’s resolution of such
dispute shall be final and binding upon all parties absent manifest error.

 

(b) Miscellaneous. The Company expressly acknowledges and agrees that (i) this
Section 24 constitutes an agreement to arbitrate between the Company and the
Holder (and constitutes an arbitration agreement) under § 7501, et seq. of the
New York Civil Practice Law and Rules (“CPLR”) and that the Holder is authorized
to apply for an order to compel arbitration pursuant to CPLR § 7503(a) in order
to compel compliance with this Section 24, (ii) a dispute relating to a
Conversion Price includes, without limitation, disputes as to (A) whether an
issuance or sale or deemed issuance or sale of Common Stock occurred under
Section 7(a), (B) the consideration per share at which an issuance or deemed
issuance of Common Stock occurred, (C) whether any issuance or sale or deemed
issuance or sale of Common Stock was an issuance or sale or deemed issuance or
sale of Excluded Securities, (D) whether an agreement, instrument, security or
the like constitutes and Option or Convertible Security and (E) whether a
Dilutive Issuance occurred, (iii) the terms of this Note and each other
applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Note and any other
applicable Transaction Documents, (iv) the Holder (and only the Holder), in its
sole discretion, shall have the right to submit any dispute described in this
Section 24 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 24 and (v) nothing in this Section 24 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 24).

 

41

 



 

25. NOTICES; CURRENCY; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least fifteen (15) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any grant, issuances,
or sales of any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property to holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of each of the Buyers, shall
initially be as set forth on the Schedule of Buyers attached to the Securities
Purchase Agreement), provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due (except to the extent such amount is simultaneously accruing Interest
at the Default Rate hereunder) shall result in a late charge being incurred and
payable by the Company in an amount equal to interest on such amount at the rate
of eighteen percent (18%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 

42

 



 

26. CANCELLATION. After all Principal and accrued Interest, Late Charges and
other amounts at any time owed on this Note have been satisfied in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.

 

27. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

 

28. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Except as otherwise required by Section 24 above, the Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Nothing contained
herein (i) shall be deemed or operate to preclude the Holder from bringing suit
or taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to the Holder, to realize on any collateral
or any other security for such obligations, or to enforce a judgment or other
court ruling in favor of the Holder or (ii) shall limit, or shall be deemed or
construed to limit, any provision of Section 24. THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

43

 



 

29. JUDGMENT CURRENCY.

 

(a) If for the purpose of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 29 referred to
as the “Judgment Currency”) an amount due in U.S. dollars under this Note, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(i) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

 

(ii) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 29(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

 

(b) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 29(a)(ii) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(c) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Note.

 

30. SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

31. MAXIMUM PAYMENTS. Without limiting Section 9(d) of the Securities Purchase
Agreement, nothing contained herein shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.

 

44

 



 

32. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

(c) “Acceleration Floor Amount” means an amount in cash, to be delivered by wire
transfer of immediately available funds pursuant to wire instructions delivered
to the Company by the Holder in writing, equal to the product obtained by
multiplying (A) the higher of (I) the highest price that the Common Stock trades
at during the twenty (20) Trading Day period ending on the Trading Day
immediately preceding the relevant Conversion Date with respect to such
Acceleration and (II) the applicable Installment Conversion Price and (B) the
difference obtained by subtracting (I) the number of shares of Common Stock
delivered (or to be delivered) to the Holder on the applicable Share Delivery
Deadline with respect to such Acceleration from (II) the quotient obtain by
dividing (x) the applicable Acceleration Amount that the Holder has elected to
be the subject of the applicable Acceleration, by (y) the applicable Installment
Conversion Price without giving effect to clause (x) of such definition.

 

(d) “Adjustment Right” means any right granted with respect to any securities
issued in connection with, or with respect to, any issuance or sale (or deemed
issuance or sale in accordance with Section 7) of shares of Common Stock (other
than rights of the type described in Section 6(a) hereof) that could result in a
decrease in the net consideration received by the Company in connection with, or
with respect to, such securities (including, without limitation, any cash
settlement rights, cash adjustment or other similar rights).

 

(e) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

(f) “Alternate Conversion Floor Amount” means an amount in cash, to be delivered
by wire transfer of immediately available funds pursuant to wire instructions
delivered to the Company by the Holder in writing, equal to the product obtained
by multiplying (A) the higher of (I) the highest price that the Common Stock
trades at on the Trading Day immediately preceding the relevant Alternate
Conversion Date and (II) the applicable Alternate Conversion Price and (B) the
difference obtained by subtracting (I) the number of shares of Common Stock
delivered (or to be delivered) to the Holder on the applicable Share Delivery
Deadline with respect to such Alternate Conversion from (II) the quotient obtain
by dividing (x) the applicable Conversion Amount that the Holder has elected to
be the subject of the applicable Alternate Conversion, by (y) the applicable
Alternate Conversion Price without giving effect to clause (x) of such
definition.

 

45

 



 

(g) “Alternate Conversion Price” means, with respect to any Alternate Conversion
that price which shall be the lower of (i) the applicable Conversion Price as in
effect on the applicable Conversion Date of the applicable Alternate Conversion
and (ii) the greater of (x) the Floor Price and (y) the lowest of (A) 80% of the
VWAP of the Common Stock as of the Trading Day immediately preceding the
delivery or deemed delivery of the applicable Conversion Notice, (B) 80% of the
VWAP of the Common Stock as of the Trading Day of the delivery or deemed
delivery of the applicable Conversion Notice and (C) 80% of the price computed
as the quotient of (I) the sum of the VWAP of the Common Stock for each of the
three (3) Trading Days with the lowest VWAP of the Common Stock during the
twenty (20) consecutive Trading Day period ending and including the Trading Day
immediately preceding the delivery or deemed delivery of the applicable
Conversion Notice, divided by (II) three (3) (such period, the “Alternate
Conversion Measuring Period”). All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction that proportionately decreases or
increases the Common Stock during such Alternate Conversion Measuring Period.

 

(h) “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
Subscription Date pursuant to which shares of Common Stock and standard options
to purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such.

 

(i) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

 

(j) “Available Cash” means, with respect to any date of determination, an amount
equal to the aggregate amount of the Cash of the Company and its Subsidiaries
(excluding for this purpose cash held in restricted accounts or otherwise
unavailable for unrestricted use by the Company or any of its Subsidiaries for
any reason) as of such date of determination held in bank accounts of financial
banking institutions in the United States of America.

 

46

 



 

(k) “Base Installment Amount” means (i) with respect to the first through third
Installment Dates hereunder, $[       ]1, (ii) with respect to the fourth
through sixth Installment Dates hereunder, $[       ]2, and (iii) with respect
to the seventh through twelfth Installment Dates hereunder (the “Third
Installment Period”), $[      ]3.

 

(l) “Bloomberg” means Bloomberg, L.P.

 

(m) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(n) “Cash” of the Company and its Subsidiaries on any date shall be determined
from such Persons’ books maintained in accordance with GAAP, and means, without
duplication, the cash, cash equivalents and Eligible Marketable Securities
accrued by the Company and its wholly owned Subsidiaries on a consolidated basis
on such date.

 

(o) “Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries.

 

(p) “Change of Control Redemption Premium” means 125%.

 

(q) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 24. All such determinations shall
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period.

 







 



1 Insert 1/36th of the principal amount

2 Insert 1/18th of the principal amount

3 Insert 1/8th of the principal amount 

 

47

 



 

(r) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

(s) “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(t) “Consolidated Capital Expenditures” means, for any period, any cash payments
to any Person by the Company or any of its Subsidiaries, in the aggregate, for
property, plant and equipment during such period, reported in accordance with
GAAP.

 

(u) “Consolidated Lease Expense” means, for any period, any lease payments to
any Person by the Company or any of its Subsidiaries, in the aggregate, related
to any capital leases and equipment leases made in such period (other than such
payments included in Consolidated Capital Expenditures), recorded in accordance
with GAAP.

 

(v) “Consolidated Net Operating Cash” means, for any period, the net Cash
provided by (used in) the business of the Company and its Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.

 

(w) “Conversion Floor Price Condition” means that the relevant Alternate
Conversion Price or Installment Conversion Price, as applicable, is being
determined based on clause (x) of such definitions.

 

(x) “Conversion Installment Floor Amount” means an amount in cash, to be
delivered by wire transfer of immediately available funds pursuant to wire
instructions delivered to the Company by the Holder in writing, equal to the
product obtained by multiplying (i) the higher of (A) the highest price that the
Common Stock trades at during the period commencing on the applicable
Installment Notice Date (or the applicable Installment Notice Due Date, if such
Installment Notice is not delivered hereunder with respect to such Installment
Date) and ending on the Trading Day immediately preceding the relevant
Installment Date and (B) the applicable Installment Conversion Price and (ii)
the difference obtained by subtracting (I) the sum of the aggregate number of
Pre-Installment Conversion Shares and Post-Installment Conversion Shares
delivered (or to be delivered) to the Holder in connection with such Installment
Date from (II) the quotient obtain by dividing (x) the applicable Installment
Amount subject to such Installment Conversion, by (y) the applicable Installment
Conversion Price without giving effect to clause (x) of such definition.

 

48

 



 

(y) “Conversion Share Ratio” means as to any applicable Installment Date, the
quotient of (i) the number of Pre-Installment Conversion Shares delivered in
connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares applicable to such Installment Date.

 

(z) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(aa) “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or (ii)
controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries”.

 

(bb) “Eligible Market” means The New York Stock Exchange, the NYSE American, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Principal Market.

 

(cc) “Eligible Marketable Securities” as of any date means marketable securities
which would be reflected on a consolidated balance sheet of the Company and its
Subsidiaries prepared as of such date in accordance with GAAP, and which are
permitted under the Company’s investment policies as in effect on the Issuance
Date or approved thereafter by the Company’s Board of Directors.

 

(dd) “Equity Conditions” means, with respect to an given date of determination:
(i) on each day during the period beginning thirty calendar days prior to such
applicable date of determination and ending on and including such applicable
date of determination either (x) one or more Registration Statements filed
pursuant to the Registration Rights Agreement shall be effective and the
prospectus contained therein shall be available on such applicable date of
determination (with, for the avoidance of doubt, any shares of Common Stock
previously sold pursuant to such prospectus deemed unavailable) for the resale
of all shares of Common Stock to be issued in connection with the event
requiring this determination (or issuable upon conversion of the Conversion
Amount being redeemed [INSERT IN SERIES B NOTES ONLY: or amount of Restricted
Principal subject to an Investor Prepayment, as applicable,] in the event
requiring this determination at the Alternate Conversion Price then in effect
(without regard to any limitations on conversion set forth herein)) (each, a
“Required Minimum Securities Amount”), in each case, in accordance with the
terms of the Registration Rights Agreement and there shall not have been during
such period any Grace Periods (as defined in the Registration Rights Agreement)
or (y) all Registrable Securities shall be eligible for sale pursuant to Rule
144 (as defined in the Securities Purchase Agreement) without the need for
registration under any applicable federal or state securities laws (in each
case, disregarding any limitation on conversion of the Notes, other issuance of
securities with respect to the Notes and exercise of the Warrants) and no
Current Information Failure (as defined in the Registration Rights Agreement)
exists or is continuing; (ii) on each day during the period beginning thirty
Trading Days prior to the applicable date of determination and ending on and
including the applicable date of determination (the “Equity Conditions Measuring
Period”), the Common Stock (including all Registrable Securities) is listed or
designated for quotation (as applicable) on an Eligible Market and shall not
have been suspended from trading on an Eligible Market (other than suspensions
of not more than two (2) days and occurring prior to the applicable date of
determination due to business announcements by the Company) nor shall delisting
or suspension by an Eligible Market have been threatened (with a reasonable
prospect of delisting occurring after giving effect to all applicable notice,
appeal, compliance and hearing periods) or reasonably likely to occur or pending
as evidenced by (A) a writing by such Eligible Market or (B) the Company falling
below the minimum listing maintenance requirements of the Eligible Market on
which the Common Stock is then listed or designated for quotation (as
applicable); (iii) during the Equity Conditions Measuring Period, the Company
shall have delivered all shares of Common Stock issuable upon conversion of this
Note on a timely basis as set forth in Section 3 hereof and all other shares of
capital stock required to be delivered by the Company on a timely basis as set
forth in the other Transaction Documents; (iv) any shares of Common Stock to be
issued in connection with the event requiring determination (or issuable upon
conversion of the Conversion Amount being redeemed in the event requiring this
determination) may be issued in full without violating Section 3(d) hereof; (v)
any shares of Common Stock to be issued in connection with the event requiring
determination (or issuable upon conversion of the Conversion Amount being
redeemed [INSERT IN SERIES B NOTES ONLY: or amount of Restricted Principal
subject to an Investor Prepayment, as applicable] in the event requiring this
determination at the Conversion Price then in effect (without regard to any
limitations on conversion set forth herein)) may be issued in full without
violating the rules or regulations of the Eligible Market on which the Common
Stock is then listed or designated for quotation (as applicable); (vi) on each
day during the Equity Conditions Measuring Period, no public announcement of a
pending, proposed or intended Fundamental Transaction shall have occurred which
has not been abandoned, terminated or consummated; (vii) the Company shall have
no knowledge of any fact that would reasonably be expected to cause (1) any
Registration Statement required to be filed pursuant to the Registration Rights
Agreement to not be effective or the prospectus contained therein to not be
available for the resale of the applicable Required Minimum Securities Amount of
Registrable Securities in accordance with the terms of the Registration Rights
Agreement or (2) any Registrable Securities to not be eligible for sale pursuant
to Rule 144 without the need for registration under any applicable federal or
state securities laws (in each case, disregarding any limitation on conversion
of the Notes, other issuance of securities with respect to the Notes and
exercise of the Warrants) and no Current Information Failure exists or is
continuing; (viii) the Holder shall not be in (and no other holder of Notes
shall be in) possession of any material, non-public information provided to any
of them by the Company, any of its Subsidiaries or any of their respective
affiliates, employees, officers, representatives, agents or the like; (ix) on
each day during the Equity Conditions Measuring Period, the Company otherwise
shall have been in compliance with each, and shall not have breached any
representation or warranty in any material respect (other than representations
or warranties subject to material adverse effect or materiality, which may not
be breached in any respect) or any covenant or other term or condition of any
Transaction Document, including, without limitation, the Company shall not have
failed to timely make any payment pursuant to any Transaction Document; (x) on
each Trading Day during the Equity Conditions Measuring Period, there shall not
have occurred any Volume Failure or Price Failure as of such applicable date of
determination; (xi) on the applicable date of determination (A) no Authorized
Share Failure shall exist or be continuing and the applicable Required Minimum
Securities Amount of shares of Common Stock are available under the certificate
of incorporation of the Company and reserved by the Company to be issued
pursuant to the Notes and (B) all shares of Common Stock to be issued in
connection with the event requiring this determination (or issuable upon
conversion of the Conversion Amount being redeemed [INSERT IN SERIES B NOTES
ONLY: or amount of Restricted Principal subject to an Investor Prepayment, as
applicable,] in the event requiring this determination at the Conversion Price
then in effect (without regard to any limitations on conversion set forth
herein)) may be issued in full without resulting in an Authorized Share Failure;
(xii) on each day during the Equity Conditions Measuring Period, there shall not
have occurred and there shall not exist an Event of Default or an event that
with the passage of time or giving of notice would constitute an Event of
Default; (xiii) no bone fide dispute shall exist, by and between any of holder
of Notes or Warrants, the Company, the Principal Market (or such applicable
Eligible Market in which the Common Stock of the Company is then principally
trading) and/or FINRA with respect to any term or provision of any Note or any
other Transaction Document and (xiv) the shares of Common Stock issuable
pursuant the event requiring the satisfaction of the Equity Conditions (or
issuable upon conversion of the Conversion Amount being redeemed [INSERT IN
SERIES B NOTES ONLY: or amount of Restricted Principal subject to an Investor
Prepayment, as applicable,] in the event requiring this determination at the
Conversion Price then in effect (without regard to any limitations on conversion
set forth herein)) are duly authorized and listed and eligible for trading
without restriction on an Eligible Market.

 

49

 



 

(ee) “Equity Conditions Failure” means, as applicable, that (i) on any day
during the period commencing twenty (20) Trading Days prior to the applicable
Company Optional Redemption Notice Date through the applicable Company Optional
Redemption Date, (ii) on any day during the period commencing twenty (20)
Trading Days prior to the applicable Installment Notice Date through the later
of the applicable Installment Date and the date on which the applicable shares
of Common Stock are actually delivered to the Holder, or (iii) with respect to
any other date of determination, any day during the period commencing twenty
(20) Trading Days prior to such date of determination, the Equity Conditions
have not been satisfied (or waived in writing by the Holder).

 

(ff) “Event Market Price” means, with respect to any Stock Combination Event
Date, the quotient determined by dividing (x) the sum of the VWAP of the Common
Stock for each of the five (5) Trading Days with the lowest VWAP of the Common
Stock during the fifteen (15) consecutive Trading Day period ending and
including the Trading Day immediately preceding the sixteenth (16th) Trading Day
after such Stock Combination Event Date, divided by (y) five (5).

 

(gg) “Excluded Securities” means (i) shares of Common Stock or standard options
to purchase Common Stock issued to directors, officers or employees of the
Company for services rendered to the Company in their capacity as such pursuant
to an Approved Stock Plan (as defined above), provided that (A) all such
issuances (taking into account the shares of Common Stock issuable upon exercise
of such options) after the Subscription Date pursuant to this clause (i) do not,
in the aggregate, exceed more than either (x) with respect to Michael Panosian
and Josh Keeler, not to exceed 15% of the Common Stock issued and outstanding
immediately prior to the Subscription Date, in the aggregate and (y) with
respect to any other employee, officer or director of the Company, not to exceed
5% of the Common Stock issued and outstanding immediately prior to the
Subscription Date, in the aggregate and (B) the exercise price of any such
options is not lowered, none of such options are amended to increase the number
of shares issuable thereunder and none of the terms or conditions of any such
options are otherwise materially changed in any manner that adversely affects
any of the Buyers; (ii) shares of Common Stock issued upon the conversion or
exercise of Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) issued prior to the Subscription Date, provided that the
conversion price of any such Convertible Securities (other than standard options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (i) above) is not lowered, none of such Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are otherwise materially changed in any manner that
adversely affects any of the Buyers; (iii) the shares of Common Stock issuable
upon conversion of the Notes or otherwise pursuant to the terms of the Notes;
provided, that the terms of the Notes are not amended, modified or changed on or
after the Subscription Date (other than antidilution adjustments pursuant to the
terms thereof in effect as of the Subscription Date), and (iv) the shares of
Common Stock issuable upon exercise of the Warrants; provided, that the terms of
the Warrants are not amended, modified or changed on or after the Subscription
Date (other than antidilution adjustments pursuant to the terms thereof in
effect as of the Subscription Date).

 

(hh) “Fiscal Quarter” means each of the fiscal quarters adopted by the Company
for financial reporting purposes that correspond to the Company’s fiscal year as
of the date hereof that ends on March 31.

 

(ii) “Fiscal Year” means the fiscal year adopted by the Company for financial
reporting purposes as of the date hereof that ends on December 31.

 

(jj) “Floor Price” means $0.10 (or such lower amount as permitted, from time to
time, by the rules and regulations of the Principal Market), subject to
adjustment for stock splits, stock dividends, stock combinations,
recapitalizations or other similar events.

 

50

 



 

(kk) “Free Cash Flow” means, with respect to any given Fiscal Quarter, the
difference of (i) Consolidated Net Operating Cash, less (ii) the sum of (x)
Consolidated Capital Expenditures, and (y) Consolidated Lease Expense, in each
case, measured as of the last day in such Fiscal Quarter. Free Cash Flow shall
be adjusted to the extent that any portion of (x) or (y) is already captured in
Consolidated Net Operating Cash. Payments, to the extent captured in (x) or (y)
that would otherwise be partially or fully deducted in deriving Consolidated Net
Operating Cash, shall be added back to derive Free Cash Flow, and receipts, to
the extent captured in (x) or (y) that would otherwise be partially or fully
included in deriving Consolidated Net Operating Cash, shall be deducted to
derive Free Cash Flow. In addition, Consolidated Capital Expenditures shall be
exclusive of any payments or receipts derived from (y). Notwithstanding anything
to the contrary in this Note, it is the intent of the Company and the Holder
that no amounts will be double counted in the calculation of Free Cash Flow,
such that any amounts already captured in any clause (or definition of any
defined term in any clause) of the foregoing definition of Free Cash Flow above
shall not be counted more than once in such clause (including in any definition
of any defined term in such clause) or counted in any other clause of Free Cash
Flow (including in any other definition of any defined term referenced therein).

 

(ll) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby all such
Subject Entities, individually or in the aggregate, acquire, either (x) at least
50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Note
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other shareholders of
the Company to surrender their shares of Common Stock without approval of the
shareholders of the Company or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

 

51

 



 

(mm) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(nn) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

 

(oo) “Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date.

 

(pp) “Indebtedness” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(qq) “Installment Amount” means the sum of (A) (i) with respect to any
Installment Date other than the Maturity Date, the lesser of (x) Base
Installment Amount and (y) the Principal amount then outstanding under this Note
as of such Installment Date, and (ii) with respect to the Installment Date that
is the Maturity Date, the Principal amount then outstanding under this Note as
of such Installment Date (in each case, as any such Installment Amount may be
reduced pursuant to the terms of this Note, whether upon conversion, redemption
or Deferral), (B) any Deferral Amount deferred pursuant to Section 8(d) and
included in such Installment Amount in accordance therewith, (C) any
Acceleration Amount accelerated pursuant to Section 8(e) (solely to the extent
accelerated at least two (2) Trading Days prior to the applicable Installment
Date) and included in such Installment Amount in accordance therewith and (D) in
each case of clauses (A) through (C) above, the sum of any accrued and unpaid
Interest as of such Installment Date under this Note, if any, and accrued and
unpaid Late Charges, if any, under this Note as of such Installment Date. In the
event the Holder shall sell or otherwise transfer any portion of this Note, the
transferee shall be allocated a pro rata portion of the each unpaid Installment
Amount hereunder.

 

52

 



 

(rr) “Installment Conversion Price” means, with respect to a particular date of
determination, the lowest of (i) the Conversion Price then in effect, (ii) the
greater of (x) the Floor Price and (y) 85% of the VWAP of the Common Stock as of
the Trading Day immediately preceding the applicable Installment Date and (iii)
the greater of (x) the Floor Price and (y) 85% of the quotient of (A) the sum of
the VWAP of the Common Stock for each of the three (3) Trading Days with the
lowest VWAP of the Common Stock during the twenty (20) consecutive Trading Day
period ending and including the Trading Day immediately prior to the applicable
Installment Date, divided by (B) three (3). All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction during any such measuring period.

 

(ss) “Installment Date” means (i) February 1, 2020, (ii) the first Trading Day
of the calendar month immediately following the initial Installment Date, (iii)
thereafter, the first Trading Day of the calendar month immediately following
the previous Installment Date until the Maturity Date, and (iv) the Maturity
Date.

 

(tt) [INSERT IN SERIES A NOTE ONLY: [INTENTIONALLY OMITTED]] [INSERT IN SERIES B
NOTES ONLY: “Investor Note” means that certain promissory note of the Holder
issued to the Company at the Closing Date, pursuant to the Securities Purchase
Agreement, with an aggregate principal amount outstanding equal to the
Restricted Principal outstanding hereunder and secured by a cash amount set
forth in a bank account of the Holder (or its affiliates) at least equal to the
Restricted Principal outstanding hereunder.]

 

(uu) [INSERT IN SERIES A NOTE: [INTENTIONALLY OMITTED]] [INSERT IN SERIES B NOTE
ONLY: “Investor Notes” means those certain promissory notes of the holders of
Series B Notes (including the Investor Note) issued to the Company at the
Closing Date, pursuant to the Securities Purchase Agreement.]

 

(vv) [INSERT IN SERIES A NOTE: [INTENTIONALLY OMITTED]] [INSERT IN SERIES B NOTE
ONLY: “Investor Prepayment” means any Prepayment (as defined in the Investor
Note) of the Investor Note.]

 

(ww) “Maturity Date” shall mean December 31, 2020; provided, however, the
Maturity Date may be extended at the option of the Holder (i) in the event that,
and for so long as, an Event of Default shall have occurred and be continuing or
any event shall have occurred and be continuing that with the passage of time
and the failure to cure would result in an Event of Default or (ii) through the
date that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Change of Control Notice is delivered prior to the Maturity Date, provided
further that if a Holder elects to convert some or all of this Note pursuant to
Section 3 hereof, and the Conversion Amount would be limited pursuant to Section
3(d) hereunder, the Maturity Date shall automatically be extended until such
time as such provision shall not limit the conversion of this Note.

 

53

 



 

(xx) “New Subsidiary” means, as of any date of determination, any Person in
which the Company after the Subscription Date, directly or indirectly, (i) owns
or acquires any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries”.

 

(yy) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(zz) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(aaa) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) Indebtedness set forth on Schedule 3(s) to the Securities
Purchase Agreement, as in effect as of the Subscription Date, (iii) Indebtedness
secured by Permitted Liens or unsecured but as described in clauses (iv) and (v)
of the definition of Permitted Liens, (iv) unsecured Indebtedness incurred by
the Company that is made expressly subordinate in right of payment to the
Indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Holder and approved by the Holder in writing, and which
Indebtedness does not provide at any time for (A) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (B) total interest and fees at a rate in excess of 7% per annum, (v)
unsecured Indebtedness incurred by the Company, in an aggregate amount not to
exceed $4.2 million, solely with respect to the financing of purchase orders in
the ordinary course of business that do not relate to (or otherwise include) any
equity or equity-linked Subsequent Placement (as defined in the Securities
Purchase Agreement) and (vi) Permitted Senior Indebtedness.

 

(bbb) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent
or being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, in either case, with respect to Indebtedness in an aggregate amount
not to exceed $[50,000], (v) Liens incurred in connection with the extension,
renewal or refinancing of the Indebtedness secured by Liens of the type
described in clause (iv) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (vi) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, and (vii) Liens arising from
judgments, decrees or attachments in circumstances not constituting an Event of
Default under Section 4(a)(xii) and (viii) Liens with respect to the Permitted
Senior Indebtedness Collateral.

 

54

 



 

(ccc) “Permitted Senior Indebtedness” means the principal of (and premium, if
any), interest on, and all fees and other amounts (including, without
limitation, any reasonable out-of-pocket costs, enforcement expenses (including
reasonable out-of-pocket legal fees and disbursements), collateral protection
expenses and other reimbursement or indemnity obligations relating thereto)
payable by Company and/or its Subsidiaries under or in connection with any
credit facility to be entered into by the Company and/or its Subsidiaries with
one or more financial institutions (and on terms and conditions), in form and
substance reasonably satisfactory to the Required Holders; provided, however,
that the aggregate outstanding amount of such Indebtedness permitted hereunder
(taking into account the maximum amounts which may be advanced under the loan
documents evidencing such Permitted Senior Indebtedness) does not at any time
exceed $[  ].

 

(ddd) “Permitted Senior Indebtedness Collateral” means any [Excluded Collateral
(as defined in the Security Agreement)] secured by Permitted Liens by the
holders of Permitted Senior Indebtedness.

 

(eee) “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity or a government or any department or agency thereof.

 

(fff) “Post-Installment Conversion Shares” means that number of shares of Common
Stock that would be required to be delivered pursuant to Section 8 on an
applicable Installment Date without taking into account the delivery of any
Pre-Installment Conversion Shares.

 

(ggg) “Pre-Installment Conversion Price” means, with respect to a particular
date of determination, the lowest of (i) the Conversion Price then in effect,
(ii) the greater of (x) the Floor Price and (y) 85% of the VWAP of the Common
Stock as of the Trading Day immediately preceding the date of the delivery or
deemed delivery of the applicable Installment Notice and (iii) the greater of
(x) the Floor Price and (y) 85% of the quotient of (A) the sum of the VWAP of
the Common Stock for each of the three (3) Trading Days with the lowest VWAP of
the Common Stock during the twenty (20) consecutive Trading Day period ending
and including the Trading Day immediately preceding the date of the delivery or
deemed delivery of the applicable Installment Notice, divided by (B) three (3).
All such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction during any such
measuring period.

 

55

 



 

(hhh) “Price Failure” means, with respect to a particular date of determination,
the VWAP of the Common Stock on any Trading Day during any Trading Day during
the twenty (20) Trading Day period ending on the Trading Day immediately
preceding such date of determination fails to exceed $0.20 (as adjusted for
stock splits, stock dividends, stock combinations, recapitalizations or other
similar transactions occurring after the Subscription Date). All such
determinations to be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during any such measuring period.

 

(iii) “Principal Market” means the Nasdaq Capital Market.

 

(jjj) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Installment Notices with respect to any Installment Redemption, the
Company Optional Redemption Notices and the Change of Control Redemption
Notices, and each of the foregoing, individually, a “Redemption Notice.”

 

(kkk) “Redemption Date” means, as applicable, the Event of Default Redemption
Date, the Installment Date in which an Installment Redemption occurs, the Change
of Control Redemption Date or Company Optional Redemption Date.

 

(lll) “Redemption Premium” means 125%.

 

(mmm) “Redemption Prices” means, collectively, Event of Default Redemption
Prices, the Change of Control Redemption Prices, the Company Optional Redemption
Prices and the Installment Redemption Prices, and each of the foregoing,
individually, a “Redemption Price.”

 

(nnn) “Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes and exercise of the Warrants, as
may be amended from time to time.

 

(ooo) [INSERT IN SERIES A NOTE ONLY: [INTENTIONALLY OMITTED]][INSERT IN SERIES B
NOTE ONLY: “Restricted Principal” means, initially $4,780,000, subject to
reduction as provided herein, including, without limitation, pursuant to
Investor Prepayments, Maturity Netting or Investor Netting Rights.]

 

(ppp) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

 

(qqq) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes, as
may be amended from time to time.

 

56

 



 

(rrr) “Security Agreement” shall have the meaning as set forth in the Securities
Purchase Agreement.

 

(sss) “Series A Notes” shall have the meaning as set forth in the Securities
Purchase Agreement.

 

(ttt) “Series B Notes” shall have the meaning set forth as set forth in the
Securities Purchase Agreement.

 

(uuu) “Subscription Date” means August 19, 2019.

 

(vvv) “Subsidiaries” means, as of any date of determination, collectively, all
Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

 

(www) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(xxx) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(yyy) “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or (y)
with respect to all determinations other than price determinations relating to
the Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

(zzz) [INSERT IN SERIES A NOTE: [INTENTIONALLY OMITTED]][INSERT IN SERIES B NOTE
ONLY: “Unrestricted Principal” means any Principal outstanding under this Note
that is not Restricted Principal outstanding under this Note.]

 

57

 



 

(aaaa) “Volume Failure” means, with respect to a particular date of
determination, (i) solely with respect to a determination as to whether an
Equity Conditions Failure exists in connection with a potential Mandatory
Prepayment Event, the daily aggregate dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Principal Market on any Trading Day during
the twenty (20) Trading Day period ending on the Trading Day immediately
preceding such date of determination (such period, the “Volume Failure Measuring
Period”), is less than $1,000,000 (as adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
occurring after the Subscription Date) or (ii) with respect to any Installment
Conversion or any other determination hereunder or pursuant to any other
Transaction Document (other than with respect to a determination as to whether
an Equity Conditions Failure exists in connection with a potential Mandatory
Prepayment Event), either (A) the daily aggregate dollar trading volume (as
reported on Bloomberg) of the Common Stock on the Principal Market on any
Trading Day during the Volume Failure Measuring Period, is less than $375,000
(as adjusted for any stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions occurring after the Subscription
Date), (B) the daily aggregate dollar trading volume (as reported on Bloomberg)
of the Common Stock on the Principal Market on any two Trading Days during the
Volume Failure Measuring Period, is less than $600,000 (as adjusted for any
stock splits, stock dividends, stock combinations, recapitalizations or other
similar transactions occurring after the Subscription Date) or (C) the quotient
of (x) the sum of the daily aggregate dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Principal Market of each Trading Day
during the Volume Failure Measuring Period, divided by (y) twenty (20), is less
than $1,100,000 (as adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions occurring after
the Subscription Date). All such determinations to be appropriately adjusted for
any stock splits, stock dividends, stock combinations, recapitalizations or
other similar transactions during such Volume Failure Measuring Period.

 

(bbbb) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded), during the period beginning at 9:30 a.m., New York time, and
ending at 4:00 p.m., New York time, as reported by Bloomberg through its “VAP”
function (set to 09:30 start time and 16:00 end time) or, if the foregoing does
not apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30 a.m., New York time, and ending at 4:00
p.m., New York time, as reported by Bloomberg, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated
for such security on such date on any of the foregoing bases, the VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 24. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock
combination, recapitalization or other similar transaction during such period.

 

(cccc) “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

 

33. DISCLOSURE. Upon delivery by the Company to the Holder (or receipt by the
Company from the Holder) of any notice in accordance with the terms of this
Note, unless the Company has in good faith determined that the matters relating
to such notice do not constitute material, non-public information relating to
the Company or any of its Subsidiaries, the Company shall on or prior to 9:00
am, New York city time on the Business Day immediately following such notice
delivery date, publicly disclose such material, non-public information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, non-public information relating to the Company
or any of its Subsidiaries, the Company so shall indicate to the Holder
explicitly in writing in such notice (or immediately upon receipt of notice from
the Holder, as applicable), and in the absence of any such written indication in
such notice (or notification from the Company immediately upon receipt of notice
from the Holder), the Holder shall be allowed to presume that all matters
relating to such notice do not constitute material, non-public information
relating to the Company or any of its Subsidiaries. If the Company or any of its
Subsidiaries provides material non-public information to the Holder that is not
simultaneously filed in a Current Report on Form 8-K and the Holder has not
agreed to receive such material non-public information, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
to the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents with respect to, or a duty to any of
the foregoing not to trade on the basis of, such material non-public
information. Nothing contained in this Section 33 shall limit any obligations of
the Company, or any rights of the Holder, under Section 4(i) of the Securities
Purchase Agreement.

 

[signature page follows]

 

58

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

  TOUGHBUILT INDUSTRIES, INC.       By:                  Name:     Title:  

 

Senior Convertible Note - Signature Page

 

 

 





 

EXHIBIT I

 

TOUGHBUILT INDUSTRIES, INC.

CONVERSION NOTICE

 

Reference is made to the Series [A][B] Senior Secured Convertible Note (the
“Note”) issued to the undersigned by Toughbuilt Industries, Inc., a Nevada
corporation (the “Company”). In accordance with and pursuant to the Note, the
undersigned hereby elects to convert the Conversion Amount (as defined in the
Note) of the Note indicated below into shares of Common Stock, $0.001 par value
per share (the “Common Stock”), of the Company, as of the date specified below.
Capitalized terms not defined herein shall have the meaning as set forth in the
Note.

 

Date of Conversion:       Aggregate Principal to be converted:   Aggregate
accrued and unpaid Interest and accrued and unpaid Late Charges with respect to
such portion of the Aggregate Principal and such Aggregate Interest to be
converted:       AGGREGATE CONVERSION AMOUNT
TO BE CONVERTED:       Please confirm the following information:   Conversion
Price:       Number of shares of Common Stock to be issued (the “Shares”)::    
 



Installment Amount(s) to be reduced (and corresponding Installment Date(s)) and
amount of reduction:

           



 

 



 

[INSERT IN SERIES B NOTES ONLY: [  ] Check here if all or any portion of the
aggregate Principal being converted includes any Restricted Principal. Please
specify the amount Restricted Principal being converted:__________________]

 

[  ] If this Conversion Notice is being delivered with respect to an Alternate
Conversion, check here if Holder is electing to use the following Alternate
Conversion Price:____________

 

[  ] If this Conversion Notice is being delivered with respect to an
Acceleration, check here if Holder is electing to use _________ as the
Pre-Installment Conversion Price or Installment Conversion Price (as applicable)
related to the following Installment Date:____________

 

Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:

 

[  ] Check here if requesting delivery as a certificate to the following name
and to the following address:

 

Issue to:               [  ] Check here if requesting delivery by
Deposit/Withdrawal at Custodian as follows: DTC Participant:   DTC Number:  
Account Number:          





Date: _____________ __, _________

 

 _____________________________


Name of Registered Holder





 









 



By:       Name:     Title:    

 

Tax ID:     Facsimile:     E-mail Address:  



 



 

 









 

Exhibit II

 

ACKNOWLEDGMENT

 

The Company hereby (a) acknowledges this Conversion Notice, (b) certifies that
the above indicated number of shares of Common Stock [are][are not] eligible to
be resold by the Holder either (i) pursuant to Rule 144 (subject to the Holder’s
execution and delivery to the Company of a customary 144 representation letter)
or (ii) an effective and available registration statement and (c) hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.

 

  TOUGHBUILT INDUSTRIES, INC.       By:                  Name:     Title:  

 

 

 

 







